


EXHIBIT 10.115


FERC rendition of the electronically filed tariff records in Docket No.
ER12-02651-000
Filing Data:
CID: C001344
Filing Title: SA 1756 METC-Consumers G479b
Company Filing Identifier: 603
Type of Filing Code: 10
Associated Filing Identifier: 324
Tariff Title: Midwest ISO Agreements
Tariff ID: 13
Payment Confirmation:
Suspension Motion: N


 
Tariff Record Data:
Record Content Description, Tariff Record Title, Record Version Number, Option
Code:
SA 1756, METC-Consumers, 2.0.0, A
Record Narative Name:
Tariff Record ID: 5077
Tariff Record Collation Value: 1879139756 Tariff Record Parent Identifier: 4593
Proposed Date: 2012-12-01
Priority Order: 500
Record Change Type: CHANGE
Record Content Type: 1
Associated Filing Identifier: 326






Sixth Revised Service Agreement No. 1756
Public Version
























AMENDED AND RESTATED
GENERATOR INTERCONNECTION AGREEMENT


entered into by the


Midwest Independent Transmission System Operator, Inc.


Michigan Electric Transmission Company


and


Consumers Energy Company












--------------------------------------------------------------------------------














































Amended and Restated




GENERATOR INTERCONNECTION AGREEMENT




by and among




Michigan Electric Transmission Company, LLC




and




Consumers Energy Company




and the




Midwest Independent Transmission System Operator, Inc.




Amended and Restated
GENERATOR INTERCONNECTION AGREEMENT




THIS Amended AND RESTATED GENERATOR INTERCONNECTION AGREEMENT(the “Agreement”)
is made and entered into as of ---September 18, 2012 by and among Michigan
Electric Transmission Company, LLC, a limited liability company with offices at
27175 Energy Way Novi, Michigan (herein referred to as “METC” or “Transmission
Owner”), Consumers Energy




--------------------------------------------------------------------------------




Company, a Michigan corporation with offices at One Energy Plaza, Jackson,
Michigan (herein referred to as “Consumers” or “Interconnection Customer”), and
the Midwest Independent Transmission System Operator, Inc., a non-profit,
non-stock corporation organized and existing under the laws of the State of
Delaware (herein referred to as “MISO” or “Transmission Provider”). Transmission
Provider, Consumers and Transmission Owner each may be referred to individually
as a “Party,” or collectively as the “Parties.” This Agreement amends, restates
and replaces the August 1, 2011 Amendment and Restatement of the Generator
Interconnection Agreement between the Transmission Owner, Transmission Provider
and Consumers, effective on the Effective Date provided for below in Section
2.1.


WITNESSETH:


WHEREAS, Consumers owns and operates several electric generating assets (herein
referred to as a Unit when discussing one of them, or as Generation Resources
when referring to all of them) as described in Article 1. The Unit names and
generating capability ratings of the Generation Resources are set forth in
Exhibit A to this Agreement. Each Unit in the list is currently in commercial
operation; and


WHEREAS, Transmission Provider has functional control of the operation of the
Transmission System, as defined in Article 1 of this Agreement, and is
responsible for providing transmission and interconnection service on the
transmission facilities under its functional control; and


WHEREAS, Transmission Owner owns or operates the Transmission System, whose
operations are subject to the functional control of the Transmission Provider,
to which the Consumers’ Units are interconnected, as set forth in this
Agreement; and


WHEREAS, it is necessary for Consumers’ Units to remain interconnected with the
Transmission System (as defined in Article 1), in order for said Units to
continue to operate; and


WHEREAS, the revised and restated Agreement is not intended to affect METC’s and
Consumer’s obligations to each other with regard to the following agreements:
    


WHEREAS, Consumers and Transmission Owner have entered into an Operating
Agreement, dated as of April 1, 2001, as amended and restated, (herein referred
to as the “Operating Agreement”) that defines the operating responsibilities of
the Transmission Owner with respect to the Transmission System and the
obligations, rights and responsibilities of Consumers to provide ancillary
services and to operate its Generation Resources in a manner that will not
unduly interfere with the provision of Transmission Services by the Transmission
Owner; and


WHEREAS, Consumers, Transmission Owner and Transmission Provider have entered
into a Purchase and Sale Agreement for Ancillary Services, dated as of April 1,
2001, as amended and restated, that sets forth the terms and conditions under
which Consumers shall use its Generation Resources to provide ancillary services
to the Transmission Owner and Transmission Provider; and


WHEREAS, the Parties are willing to maintain the interconnection of Consumers’
Generation Resources with the Transmission System under the terms and conditions
contained herein.


NOW, THEREFORE, in consideration of and subject to the mutual covenants
contained herein, the Parties hereto agree as follows:




--------------------------------------------------------------------------------








ARTICLE 1
DEFINITIONS


1.1
Whenever used in this Agreement, appendices, and attachments hereto, the
following terms shall have the following meanings:



“Black Start Capability” shall mean a generating Unit that is capable of
starting without an outside electrical supply. Said Units are specified in
Exhibit A.


“Black Start Plan” shall mean a plan utilizing Black Start Capability designed
and implemented by the Transmission Provider or Transmission Owner in
conjunction with its interconnected generation and distribution customers,
Distribution System Control, other electric systems, its Security Coordinator
and ECAR, to energize portions of the Transmission System which are de-energized
as a result of a widespread system disturbance.


“Black Start Service” shall mean the provision of service needed to energize a
defined portion of the Transmission Owner’s Transmission System, including the
start up of the Generation Resources and/or other generators, in accordance with
the Transmission Provider’s or Transmission Owner’s Black Start Plan when local
power from the Transmission System is unavailable or insufficient.


”Commission” shall mean the Federal Energy Regulatory Commission, or any
successor agency.


“Connection Point” shall be the point where Consumers’ Interconnection Assets
connect to Transmission Owner’s Interconnection Assets, as described in Exhibit
B of this Agreement.


“Consumers’ Incremental Cost” shall mean Consumers’ actual hourly replacement
cost of energy on Consumers’ Generation Resources, whether that energy is (a)
produced by generation owned by or under contract to Consumers or (b) purchased
from a third party.


“Consumers’ Interconnection Assets” shall mean the assets identified as
belonging to Consumers in Exhibit B of this Agreement and all other assets that
are necessary or desirable to interconnect a Unit to the Transmission System
reliably and safely, including all connection, switching, transmission,
distribution, safety, and communication assets, protective assets, Telemetry and
Monitoring Assets that Consumers owns or operates and maintains.
 
“Consumers’ System” shall mean the assets owned, controlled and operated by
Consumers that are used to provide service to its customers.


“ECAR” stands for the East Central Area Reliability council or a successor
group.


”Emergency” shall mean any system condition that requires automatic or immediate
manual action to prevent or limit the loss of transmission assets or generation
supply that could adversely affect the reliability of Transmission System or
Consumers’ System or the systems to which either Party is directly or indirectly
connected.


“Generation Resources” shall mean the assets used for the production of electric
energy, which are owned and operated by Consumers and directly or indirectly
connected to the




--------------------------------------------------------------------------------




Transmission System pursuant to this Agreement.
    
”Good Utility Practice” shall mean any of the practices, methods and acts
engaged in or approved by a significant proportion of the electric utility
industry during the relevant time period, or any of the practices, methods and
acts which, in the exercise of reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
limited to the optimum practice, method or act to the exclusion of all others,
but rather to be acceptable practices, methods or acts generally accepted in the
region.


“Governmental Authority” shall mean any federal, state, local or municipal
governmental body; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power; or any court or governmental tribunal.


”Hazardous Substances” shall mean any chemicals, materials or substances defined
as or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “hazardous constituents”, “restricted hazardous
materials”, “extremely hazardous substances”, “toxic substances”,
“contaminants”, “pollutants”, “toxic pollutants” or words of similar meaning and
regulatory effect under any applicable Environmental Law, or any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any applicable Environmental Law. For purposes of this Agreement, the term
“Environmental Law” shall mean federal, state, and local laws, regulations,
rules, ordinances, codes, decrees, judgments, directives, or judicial or
administrative orders relating to pollution or protection of the environment,
natural resources or human health and safety.


“IEEE” is an acronym, which stands for the Institute of Electrical and
Electronic Engineers.


“Interconnection Assets” shall mean, collectively, Transmission Owner’s
Interconnection Assets and Consumers’ Interconnection Assets, or the specific
Interconnection Assets of either the Transmission Owner or Consumers, as the
case may be.


“Jointly Owned Assets” shall mean those assets in which Consumers and
Transmission Owner have undivided ownership interests. Due to the nature of
substation designs, many of the supporting substation assets (e.g., station
batteries, fencing, control houses, ground grid, yard stone, steel structures
and some protective relay assets) cannot be separated by ownership and the
Parties share in the ownership of such assets. The respective ownership of such
assets by substation is shown in Exhibit B hereto.


“Metering Assets” shall mean the assets required to provide acceptably accurate
metering of the interconnection power and energy output from the Unit and the
standby power and energy usage of the Unit. Said Metering Assets typically
includes but is not limited to, metering accuracy potential and current
transformers, transducers, primary connections, secondary connections, secondary
potential and current circuits and conduit, telephone lines and access to said
Metering Assets, if necessary. The transducers used shall be capable of
providing Megawatthour and Megavarhour data.


“MISO” shall mean the Midwest Independent Transmission System Operator, Inc., or
its successor.




--------------------------------------------------------------------------------






“MISO Tariff” shall mean the Open Access Transmission, Energy and Operating
Reserve Markets Tariff on file with the Commission as it may be amended or
superseded from time to time.
    
“Monitoring Assets” shall mean the assets required to determine (a) the sequence
of events for the operation of protective assets during an electrical fault, (b)
the location and characteristics of an electrical fault and (c) the quality of
power provided at the Point of Receipt.


”NERC” is an acronym that stands for the North American Electric Reliability
Council, including any successor thereto or any regional reliability council
thereof. This reliability council oversees the development and publication of
operating policies, engineering planning principles and guides and support
information to provide guidance to the regional reliability councils and to
promote electric system reliability.


“Point of Receipt” shall be the point at which capacity and energy is provided
by Consumers, as described in Exhibit B of this Agreement.


“Reactive Design Limitations” shall mean the reactive power capability designed
into the Unit, which were consistent with reactive power capability
specifications in place when the Unit was constructed.


”Secondary Systems” shall mean control or power circuits that operate below 600
volts, AC or DC, including, but not limited to, any hardware, control or
protective devices, cables, conductors, electric conduits and raceways,
secondary assets panels, transducers, batteries, chargers, and voltage and
current transformers.


”Switching and Tagging Rules” shall mean the written documents describing the
switching and tagging procedures of Transmission Owner and Consumers, as they
may be amended.


“System Operator” is a generic term used to describe the individuals responsible
for the integrity or the operational control of the Transmission System and any
successor thereto.


”System Protection Assets” shall mean the assets required to protect (a) the
Transmission System, the systems of others connected to the Transmission System,
and Transmission Owner’s customers from faults occurring at the Unit, and (b)
the Unit from faults occurring on the Transmission System or on the systems of
others to which the Transmission System is directly or indirectly connected.
    
“Telemetry Equipment” shall mean the assets, identified by Transmission Owner,
that are required to provide the necessary, real-time telemetry of Unit
operations and status, as required by Transmission Owner, for remote monitoring
and control purposes. This typically includes but is not limited to, remote
terminal units, distributed terminal units, telemetry signal inputs, fiber optic
communication connections, transducers, pulse multipliers, isolation amplifiers,
analog inputs, digital inputs, metering pulsed accumulator inputs, power supply,
dedicated telephone data line to remote terminal units, telephone modem,
telephone switching, interface terminal strips for landing signal
inputs/outputs. Telemetry Equipment may be located at Consumers’ Unit and or at
Transmission Owner’s assets.


“Transmission Owner” shall mean Michigan Electric Transmission Company, LLC or
its successor.






--------------------------------------------------------------------------------




“Transmission Owner’s Interconnection Assets” shall mean the assets identified
as belonging to Transmission Owner in Exhibit B of this Agreement and all other
assets that are necessary or desirable to interconnect the Generation Resources
to the Transmission System reliably and safely, including all connection,
switching, transmission, distribution, safety, and communication assets,
protective assets, Metering, Telemetry and Monitoring Assets and all
improvements, additions or extensions to the Transmission System owned or
operated and maintained by the Transmission Owner and that are attributable to
or necessitated by the Generation Resources.


“Transmission Provider” shall mean MISO.


”Transmission System” shall mean the facilities owned by the Transmission Owner
and controlled or operated by the Transmission Provider or Transmission Owner
that are used to provide transmission service under the MISO Tariff.


“Transmission Service” shall include both Point-To-Point Transmission Service
and Network Integration Transmission Service provided under the MISO Tariff.


”Unit” shall mean each of Consumers’ electric generating assets, or group of
generating assets having common Interconnection Assets, covered by this
Agreement and identified generally in the first “Whereas” clause and Exhibit A
of this Agreement and more specifically identified in the “as built” drawings
provided to Transmission Owner in accordance with Section 4.3 of this Agreement,
together with the other property, assets, and assets owned and/or controlled by
Consumers on the Consumers’ side of the Connection Point.




ARTICLE 2
TERM OF AGREEMENT
2.1    Effective Date


This Agreement shall become effective on the date designated by the Commission
in its order accepting this Agreement for filing (the “Effective Date”).
2.2    Term


This Agreement shall become effective as provided in Section 2.1 above and,
unless terminated as provided below, shall continue in full force and effect
until a mutually agreed termination date, but no later than the date on which
all of the Generation Resources cease commercial operation.


2.3    Termination


In the event that Transmission Owner joins a Regional Transmission Organization
(“RTO”) which requires use of its own FERC-approved interconnection and
operating agreement, this Agreement shall terminate on the effective date of
such new interconnection and operating agreement between Consumers and the RTO,
except to the extent necessary to resolve billing and other outstanding matters
related to service rendered under this Agreement as specified in Section 2.5.




--------------------------------------------------------------------------------




2.4    Regulatory Filing


Transmission Provider shall file this Agreement with the Commission as a Service
Agreement under the MISO Tariff, within the meaning of 18 C.F.R. Part 35.
Consumers and Transmission Owner agree to cooperate with Transmission Provider
with respect to such filing and to provide any information, including the
rendering of testimony reasonably requested by Transmission Provider, needed to
comply with applicable regulatory requirements.
2.5    Survival


The applicable provisions of this Agreement shall continue in effect after
expiration, cancellation, or termination hereof to the extent necessary to
provide for final billings, billing adjustments, and the determination and
enforcement of liability and indemnification obligations arising from acts or
events that occurred while this Agreement was in effect.




ARTICLE 3
INTERCONNECTION SERVICE
3.1    Scope of Service


In the event future changes in either (a) design or operation of any Unit, (b)
Consumers’ requirements or (c) Transmission Provider’s or Transmission Owner’s
requirements resulting from the Unit’s parallel operation with the Transmission
System later necessitate additional Interconnection Assets or modifications to
the then existing Interconnection Assets herein, the Parties shall undertake
such additions and modifications as may be necessary. Before undertaking such
future additions or modifications, the Parties shall consult, develop plans and
coordinate schedules of activities, including the making of necessary amendments
to this Agreement (including its Appendices) and/or entering into new
agreements, so as to insure continuous and reliable operation of the
Interconnection Assets. The cost of such additions or modifications to the
Interconnection Assets shall be borne by Consumers unless otherwise agreed upon
at the time. The ownership, operation and maintenance responsibilities for any
such future additions or modifications shall be made consistent with the
responsibilities allocated in this Agreement.


3.1.1    Except as otherwise provided under Sections 5.8 and 5.9 of this
Agreement, neither Transmission Provider nor Transmission Owner shall have an
obligation under this Agreement to pay Consumers any wheeling or other charges
for electric power and/or energy transferred through Consumers’ assets or for
power or ancillary services provided by Consumers under this Agreement for the
benefit of the Transmission System.


3.1.2    Except as otherwise provided under this Agreement, neither Transmission
Provider nor Transmission Owner shall have an obligation under this Agreement to
make arrangements or pay under applicable tariffs for transmission and ancillary
services associated with the delivery of electricity and ancillary electrical
products produced by the Unit.


3.1.3    Except as otherwise provided under this Agreement, neither Transmission
Provider nor Transmission Owner shall have an obligation under this Agreement to
procure electricity and ancillary electrical products to satisfy Consumers’
station power needs or other related requirements.






--------------------------------------------------------------------------------




3.1.4    Except as otherwise provided under this Agreement, neither Transmission
Provider nor Transmission Owner shall have an obligation under this Agreement to
make arrangements under applicable tariffs for transmission, losses, and
ancillary services associated with the use of the Transmission System for the
delivery of electricity and ancillary electrical products to the Unit.


3.1.5    Transmission Provider makes no representations to Consumers regarding
the availability of Transmission Service on the Transmission System, and
Consumers agrees that the availability of Transmission Service on the
Transmission System may not be inferred or implied from Transmission Provider’s
or Transmission Owner’s execution of this Agreement. Consumers will obtain
Transmission Service on the Transmission System under a separate agreement
between the Parties and in accordance with the provisions of the MISO Tariff.
3.2    Third-Party Actions


Consumers acknowledges and agrees that, from time to time during the term of
this Agreement, other persons may develop, construct and operate, or acquire and
operate generating assets in the Transmission Provider’s service territory, and
construction or acquisition and operation of any such assets, and reservations
by any such persons of Transmission Service under the MISO Tariff may adversely
affect the Unit and the availability of Transmission Service for the Unit’s
electric output. Consumers acknowledges and agrees that Transmission Provider
has no obligation under this Agreement to disclose to Consumers any information
with respect to third-party developments or circumstances, including the
identity or existence of any such person or other assets, beyond what
Transmission Provider customarily provides to other similarly situated
generators, except as may be required under Article 4 of this Agreement and
elsewhere in this Agreement. Consumers and Transmission Provider make no
guarantees to the other under this Agreement with respect to Transmission
Service that is available under the MISO Tariff.




ARTICLE 4
INTERCONNECTION ASSETS


4.1    Reservation of Rights to Interconnection Assets
Except as provided in Section 5.2 hereof, each Party reserves to itself the
ownership, operation and maintenance of its Interconnection Assets and all
improvements, additions or extensions to its Interconnection Assets under this
Agreement which are attributable to or necessitated by the interconnection of
the Unit.
4.2    Modifications
Either Party may undertake modifications to its assets. In the event a Party
plans to undertake a modification that may be expected to impact the other
Party's assets, that Party shall provide the other Party with sufficient
information regarding such modification, including, without limitation, the
notice required in accordance with Article 11 of this Agreement so that the
other Party can evaluate the potential impact of such modification prior to
commencement of the work. The Party desiring to perform such work shall provide
the relevant drawings, plans, and specifications to the other Party at least
ninety (90) days in advance of commencement of the work or such shorter period
upon which the Parties may agree, which agreement will not unreasonably be
withheld or delayed.




--------------------------------------------------------------------------------




4.3    As-Built Drawings
Upon execution of this Agreement, Consumers shall provide to Transmission
Provider and Transmission Owner current interconnection drawings and system
diagrams for each of its Units, unless the Parties agree that such drawings are
not necessary. Subject to the requirements of Article 17 of this Agreement, not
later than ninety (90) days after completion of any addition to or modification
of the assets of any of said Units that may reasonably be expected to affect the
Transmission System, Consumers shall issue revised “as built” drawings to
Transmission Provider and Transmission Owner.


ARTICLE 5
OPERATIONS
5.1    General


The Parties agree that they shall comply with the Operating Agreement,
then-existing (or amended) applicable manuals, standards, and guidelines of
Transmission Provider, NERC, ECAR, or any successor agency assuming or charged
with similar responsibilities related to the operation and reliability of the
North American electric interconnected transmission grid. To the extent that
this Agreement does not specifically address or provide the mechanisms necessary
to comply with such Operating Agreement, Transmission Provider, NERC or ECAR
manuals, standards, or guidelines, the Parties hereby agree that each Party
shall provide to the other Parties all such information as may reasonably be
required to comply with such Operating Agreement, manuals, standards, or
guidelines and shall operate, or cause to be operated, their respective assets
in accordance with such Operating Agreement, manuals, standards, or guidelines.
5.2
Transmission Provider and Transmission Owner Obligations



Transmission Provider and Transmission Owner shall operate and control the
Transmission System and other Transmission Owner assets in a safe and reliable
manner (a) in accordance with Transmission Provider’s and Transmission Owner’s
applicable operational and/or reliability criteria, protocols, and directives
(which include those of NERC and ECAR), (b) the Operating Agreement and (c) in
accordance with the provisions of this Agreement. From time to time, Consumers
will control and operate four (4) 345 kV synchronizing circuit breakers (Nos.
28H9, 28R8, 32F7 and 32H9 in the Hampton Substation) to connect or disconnect
the Karn 3 or Karn 4 Units, as the case may be, from the Transmission System.
The Parties may agree from time to time that Consumers, under the direction of
the Transmission Provider or Transmission Owner, will operate certain other
Interconnection Assets of the Transmission Owner.
5.3    Consumers Obligations


Consumers shall operate and control its Generation Resources in a safe and
reliable manner in accordance with (a) Consumers’ applicable operational and/or
reliability criteria, protocols, and directives (which shall include those of
NERC and ECAR), the Operating Agreement and (c) the provisions of this
Agreement.
5.4    Jointly Owned Assets


Operation of Jointly Owned Assets at the electric substations where
Interconnection Facilities are located will be under the direction and control
of the Party with more than fifty percent (50%) of the major equipment at each
such location, unless otherwise agreed by the Parties hereto. Said




--------------------------------------------------------------------------------




Party shall operate the Jointly Owned Assets in a manner consistent with Good
Utility Practice and the provisions of Sections 5.2 and 5.3 above, as
appropriate. Each Party’s respective share of responsibility for the costs of
operation of Jointly Owned Assets shall be the same percentage as the percentage
of major equipment owned by such Party in that substation, as set forth in
Exhibit B and its subsequent addendum’s. The respective ownership of substation
facilities is shown in the Wiring Diagrams for each of the electrical
substations at which Consumers’ Generation Resources are connected to the
Transmission System (see Exhibit B), reflecting ownership changes through July
24, 2008. The Wiring Diagrams (WDs) will be updated continuously in each Party’s
Drawing Management System (DMS) which is shared between the Parties. For current
ownership (reflecting ownership changes since July 24, 2008), see the WDs in the
DMS. For purposes of this Agreement, major equipment is defined as (a) main
power transformers, (b) 23 kV, 46 kV, 138 kV and 345 kV circuit breakers, (c)
power system regulators and reclosers and (d) 46 kV and 138 kV capacitor banks
(any three-phase installation of such equipment shall count as one unit of
equipment). Exhibit B shall be updated with an addendum at least annually by the
Transmission Owner, and approved in writing by all Parties at least annually, to
show all changes in equipment and the effects of such changes on the
determination of Jointly Owned Asset percentages. For purposes of this Section
5.4, such submission and approval of changes shall be in writing consistent with
Section 21.1. In the case where each Party hereto owns exactly fifty percent
(50%) of the major equipment at any specific location, the Transmission Owner
shall assume the responsibility for direction and control of the operation
activities as such location. In those substations where each Party hereto owns
assets, each Party shall be responsible for its appropriate share, as set forth
in Exhibit B hereto, of station power energy usage and expense.
5.5    Access Rights


The Parties shall provide each other such access rights as may be necessary for
either Party’s performance of its respective operational obligations under this
Agreement; provided that, notwithstanding anything stated herein, a Party
performing operational work within the boundaries of the other Party’s assets
must abide by the rules applicable to that site.
5.6    Switching and Tagging Rules


The Parties shall abide by their respective Switching and Tagging Rules for
obtaining clearances for work or for switching operations on assets. The Parties
will adopt mutually agreeable Switching and Tagging Rules prior to the effective
date of this Agreement.


5.7
Black Start Participation



In accordance with Good Utility Practice, Consumers agrees to participate in
Transmission Owner’s Black Start Plan, as well as any verification testing.
Nothing in this Agreement obligates a particular Unit to provide Black Start
Service.
5.8
Reactive Power



The supply and absorption of reactive power is dealt with in the Purchase and
Sale Agreement for Ancillary Services among the Parties hereto.




--------------------------------------------------------------------------------




5.9
System Security



During an Emergency on the Transmission System or on an adjacent transmission
system, the System Operator has the authority to direct Consumers to increase or
decrease real power production (measured in MW) and/or reactive power production
(measured in MVAR), within the design and operational limitations of any of
Consumers’ Generation Resources in service at the time, in order to maintain
security on the Transmission System. In the event of such a declaration of an
Emergency, determinations: (a) that the Transmission System security is in
jeopardy, and/or (b) that there is a need to increase or decrease reactive power
production, even if real power production is adversely affected, will be made
solely by the System Operator or his designated representative. Each Unit
operator will honor System Operator’s orders and directives concerning said
Unit’s real power and/or reactive power output within design and operational
limitations of the Unit’s equipment in service at the time, such that the
security of the Transmission System is maintained. Transmission Provider and
Transmission Owner shall restore the Transmission System conditions to normal to
alleviate any such Emergency, in accordance with Good Utility Practice.
Consumers will be compensated by Transmission Provider or Transmission Owner for
increasing or decreasing the real power output of any of its Units as directed
by the System Operator to support the Transmission System during an Emergency by
the payment of (a) Consumers’ Incremental Cost associated with such increase or
decrease in real power output or (b) at such other rate filed by a Party and
approved by the Commission including any existing tariff or rate schedule which
has been filed by the Transmission Provider, Transmission Owner or Consumers.
Similarly, if the Transmission Provider or Transmission Owner requests any of
Consumers’ Units to provide or absorb reactive power that would be outside of
the Unit’s Reactive Design Limitations, requiring the Unit’s real power output
to be reduced to obtain the desired reactive power, the Transmission Provider or
Transmission Owner shall compensate Consumers at the real power rate discussed
in the preceding sentence, to the extent that the Unit had to reduce real power
output to operate within its Reactive Design Limitations, unless otherwise
provided in another agreement or tariff on file with the Commission.
5.10    Consumers Voltage Regulation


Consumers shall have sufficient voltage regulation at each Unit to maintain an
acceptable voltage level for the equipment at the Unit during periods of time
that the Unit’s generation is off line.
5.11    Protection and System Quality


Consumers shall, at its expense, install, maintain, and operate System
Protection Assets, including such protective and regulating devices as are
identified by order, rule or regulation of any duly constituted regulatory
authority having jurisdiction, or as are otherwise necessary to protect
personnel and assets and to minimize deleterious effects to Transmission
Provider’s or Transmission Owner’s electric service operation arising from the
Unit. Transmission Owner shall install any such protective or regulating devices
that may be required on Transmission Owner’s assets in connection with the
operation of the Unit at Consumers’ expense.


5.11.1    Requirements for Protection. In compliance with applicable NERC, ECAR
and Transmission Provider’s and Transmission Owner’s requirements, Consumers
shall provide, own, and maintain relays, circuit breakers and all other devices
necessary to promptly remove any fault contribution of the Unit to any short
circuit occurring on the Transmission System not otherwise




--------------------------------------------------------------------------------




isolated by Transmission Owner’s assets. Such protective assets shall include,
without limitation, a disconnecting device or switch with visible blade
disconnect and load interrupting capability to be located between the Unit and
the Transmission System at an accessible, protected, and satisfactory site
selected upon mutual agreement of the Parties. The present integrated system
provides for fault clearing at the generation substations. Unit protection may
not be able to detect all short circuits, but the Parties agree that no other
arrangements shall be required. Consumers shall be responsible for protection of
the Unit and Consumers’ other associated assets from such conditions as negative
sequence currents, over- or under-frequency, sudden load rejection, over- or
under-voltage, and generator loss-of-field. Consumers shall be solely
responsible for provisions to disconnect the Unit and Consumers’ other
associated assets when any of the disturbances described above occur on the
Transmission System.


5.11.2    System Power Quality. Consumers’ facilities and equipment shall not
cause excessive voltage flicker nor introduce excessive distortion to the
sinusoidal voltage or current waves. Power output from and input to the Unit
shall be in accordance with the power quality standards contained in IEEE
Standards 141 - Recommended Practice for Electrical Power Distribution for
Industrial Plants (voltage flicker) and 519 - Recommended Practices and
Requirements for Harmonic Control in Electric Power Systems (harmonics).
Consumers’ facilities and equipment have been designed and constructed in
accordance with then-existing standards so as not to cause excessive voltage
excursions nor cause the voltage to drop below or rise above the range
maintained by Transmission Provider or Transmission Owner in the absence of
Consumers’ facilities and equipment at the time the Unit first went into
service.


5.11.3    Inspection. Subject to the confidentiality provisions set forth in
Article 17, Transmission Provider and Transmission Owner shall have the right,
but shall have no obligation or responsibility to (a) observe Consumers’ tests
and/or inspection of any of Consumers’ protective assets directly connected to
the Transmission System or interfacing with Transmission Owner’s protective
assets, (b) review the settings of any of Consumers’ protective assets; and (c)
review Consumers’ maintenance records relative to Consumers’ protective assets.
Transmission Provider and Transmission Owner may exercise the foregoing rights
from time to time as deemed necessary by Transmission Provider or Transmission
Owner upon reasonable notice to Consumers. However, the exercise or non-exercise
by Transmission Provider or Transmission Owner of any of the foregoing rights of
observation, review or inspection shall be construed neither as an endorsement
or confirmation of any aspect, feature, element, or condition of the Unit or
Consumers’ protective assets or the operation thereof, nor as a warranty as to
the fitness, safety, desirability, or reliability of same.
5.12    Outages, Interruptions, and Disconnection


5.12.1    Outage Authority and Coordination. In accordance with Good Utility
Practice, each Party may, in close cooperation with the other and upon providing
notice per Section 20.2, remove from service its assets that may impact the
other Party’s assets as necessary to perform maintenance or testing or to
install or replace assets. Absent the existence or imminence of an Emergency,
the Party scheduling a removal of a facility from service will schedule such
removal on a date mutually acceptable to both Parties. Further, the Transmission
Provider and Transmission Owner shall use their best efforts to coordinate the
scheduling of maintenance on Transmission Owner’s Interconnection Assets to
coincide with Consumers scheduled maintenance on its Units that may be impacted
by maintenance on Transmission Owner’s Interconnection Assets.






--------------------------------------------------------------------------------




5.12.2    Outage Restoration.


5.12.2.1    Unplanned Outage. In the event of an unplanned outage of a Party’s
facility that adversely affects the other Party’s assets, the Party that owns or
controls the facility out of service will use commercially reasonable efforts to
promptly restore that facility to service.


5.12.2.2    Planned Outage. In the event of a planned outage of a Party’s
facility that adversely affects the other Party’s assets, the Party that owns or
controls the facility out of service will use commercially reasonable efforts to
promptly restore that facility to service and in accordance with its schedule
for the work that necessitated the planned outage.


5.12.3    Interruption. If at any time, in Transmission Provider’s or
Transmission Owner’s reasonable judgment, the continued operation of the Unit
would cause an Emergency, Transmission Provider or Transmission Owner may
curtail, interrupt, or reduce energy delivered from the Unit to the Transmission
System until the condition which would cause the Emergency is corrected.
Transmission Provider or Transmission Owner shall give Consumers as much notice
as is reasonably practicable of Transmission Provider’s or Transmission Owner’s
intention to curtail, interrupt, or reduce energy delivery from the Unit in
response to a condition that would cause an Emergency and, where practicable,
allow suitable time for the Parties to remove or remedy such condition before
any such curtailment, interruption, or reduction commences. In the event of any
curtailment, interruption, or reduction, Transmission Provider or Transmission
Owner shall promptly confer with Consumers regarding the conditions that gave
rise to the curtailment, interruption, or reduction, and Transmission Provider
or Transmission Owner shall give Consumers Transmission Provider’s or
Transmission Owner’s recommendation, if any, concerning the timely correction of
such conditions. Transmission Provider or Transmission Owner shall promptly
cease the curtailment, interruption, or reduction of energy delivery when the
condition that would cause the Emergency ceases to exist.


5.12.4    Disconnection.


5.12.4.1    Disconnection after Agreement Terminates. Upon termination of the
Agreement, Transmission Provider or Transmission Owner may disconnect Consumers’
Generation Resources from the Transmission System in accordance with a plan for
disconnection upon which the Parties agree.


5.12.4.2    Disconnection in Event of Emergency. Subject to the provisions of
Subsection 5.12.4.3 of this Agreement, Transmission Provider, Transmission Owner
or Consumers shall have the right to disconnect the Unit without notice if, in
Transmission Provider’s, Transmission Owner’s or Consumers’ sole opinion, an
Emergency exists and immediate disconnection is necessary to protect persons or
property from damage or interference caused by Consumers’ interconnection or
lack of proper or properly operating protective devices. For purposes of this
Subsection 5.12.4.2, protective devices may be deemed by Transmission Provider
or Transmission Owner to be not properly operating if Transmission Provider’s or
Transmission Owner’s review under Article 6 of this Agreement has disclosed
irregular or otherwise insufficient maintenance on such devices or that
maintenance records do not exist or are otherwise insufficient to demonstrate
that adequate maintenance has been and is being performed.






--------------------------------------------------------------------------------




5.12.4.3    Disconnection after Under-frequency Load Shed Event. NERC Planning
Criteria require the interconnected transmission system frequency be maintained
between 59.95 Hz and 60.05 Hz. In case of an under-frequency system disturbance,
the Transmission System is designed to automatically activate a five-tier load
shed program. The five load sheds occur at 59.5, 59.3, 59.1, 58.9 and 58.7 Hz,
respectively. For those Units that are determined by Transmission Provider to be
large enough to impact the Transmission Provider’s system security, each such
Unit shall be capable of under-frequency operation as specified in Appendix 1
“Isolation of Generating Units” contained in ECAR Document No. 3 - Emergency
Operations, or a higher under-frequency set point if already in place upon
execution of this Agreement. Upon notice from Consumers and if the Transmission
Provider or Transmission Owner agrees, Consumers may implement a higher
under-frequency relay set point if necessary to protect its assets for a
particular Unit or Units.


5.12.5    Continuity of Service. Notwithstanding any other provision of this
Agreement, Transmission Provider shall not be obligated to accept, and
Transmission Provider may require Consumers to curtail, interrupt or reduce
deliveries of energy if such delivery of energy impairs Transmission Provider’s
or Transmission Owner’s ability to construct, install, repair, replace or remove
any of its equipment or any part to its system or if Transmission Provider or
Transmission Owner determines that curtailment, interruption or reduction is
necessary because of Emergencies, forced outages, operating conditions on its
system, or any reason otherwise permitted by applicable rules or regulations
promulgated by a regulatory agency having jurisdiction over such matters. The
Parties shall coordinate, and if necessary negotiate in good faith, the timing
of such curtailments, interruptions, reductions or deliveries with respect to
maintenance, investigation or inspection of Transmission Owner’s assets or
system. Consumers reserves all rights under the Federal Power Act and applicable
other federal and state laws and regulations to commence a complaint proceeding
or other action with the Commission or other Governmental Authority with
appropriate jurisdiction over the Parties to enforce the provisions of this
Subsection 5.12.5.


5.12.6    Curtailment Notice. Except in case of Emergency, in order not to
interfere unreasonably with the other Party’s operations, the curtailing,
interrupting or reducing Party shall give the other Party reasonable prior
notice of any curtailment, interruption or reduction, the reason for its
occurrence, and its probable duration.
5.13    Operating Expenses


Consumers shall reimburse Transmission Owner for all direct and indirect costs
and expenses (including but not limited to telephone circuit charges, property
taxes, insurance and assets testing) incurred by Transmission Owner in operating
Transmission Owner’s Interconnection Assets, to the extent that Transmission
Owner is not otherwise recovering such costs and expenses under an existing
tariff or rate schedule which has been filed by Transmission Provider or
Transmission Owner and accepted by FERC. Such costs and expenses shall be
determined by Transmission Owner in accordance with the standard practices and
policies followed by Transmission Provider or Transmission Owner for the
performance of work for others in effect at the time such operation work is
performed. Payment by Consumers shall be made in accordance with the provisions
of Article 12 hereof.








--------------------------------------------------------------------------------




ARTICLE 6
MAINTENANCE
6.1    Transmission Owner’s Obligations


Transmission Owner shall maintain its assets, to the extent they might
reasonably be expected to have an impact on the operation of the Unit (a) in a
safe and reliable manner in accordance with applicable operational and/or
reliability criteria, protocols, and directives (which include those of NERC and
ECAR), (b) in accordance with the provisions of the Operating Agreement and (c)
in accordance with the provisions of this Agreement.
6.2    Consumers’ Obligations


Consumers shall maintain its assets, to the extent they might reasonably be
expected to have an impact on the operation of the Transmission System (a) in a
safe and reliable manner in accordance with applicable operational and/or
reliability criteria, protocols, and directives (which include those of NERC and
ECAR), (b) in accordance with the provisions of the Operating Agreement and (c)
in accordance with the provisions of this Agreement.
6.3    Jointly Owned Assets


Maintenance of Jointly Owned Assets at the electric substations where
Interconnection Facilities are located will be under the direction and control
of the Party with more than fifty percent (50%) of the major equipment at each
such location, unless otherwise agreed by the Parties hereto. Said Party shall
maintain the Jointly Owned Assets in a manner consistent with Good Utility
Practice and the provisions of Sections 6.1 and 6.2 above, as appropriate. Each
Party’s respective share of responsibility for the costs of maintenance of
Jointly Owned Assets shall be the same percentage as the percentage of major
equipment owned by such Party in that substation, as set forth in Exhibit B and
its subsequent addendum. For purposes of this Agreement, major equipment is
defined as set forth in Section 5.4 hereto. Exhibit B shall be updated with an
addendum at least annually by the Transmission Owner, and approved in writing by
Consumers, to show all changes in equipment and the effects of such changes on
the determination of Jointly Owned Asset percentages. In the case where each
Party hereto owns exactly fifty percent (50%) of the major equipment at any
specific location, the Transmission Owner shall assume the responsibility for
direction and control of the maintenance activities at such location.
6.4    Access Rights


The Parties shall provide each other such access rights as may be necessary for
either Party’s performance of their respective maintenance and/or construction
obligations under this Agreement; provided that, notwithstanding anything stated
herein, a Party performing maintenance and/or construction work within the
boundaries of the other Party’s assets must abide by the rules applicable to
that site.
6.5    Maintenance Expenses


Consumers shall reimburse Transmission Owner for all direct and indirect costs
and expenses (including but not limited to inspection, repair and replacement)
incurred by Transmission Owner in maintaining Transmission Owner’s
Interconnection Assets, to the extent that Transmission




--------------------------------------------------------------------------------




Owner is not otherwise recovering such costs and expenses under an existing
tariff or rate schedule which has been filed by Transmission Provider or
Transmission Owner and accepted by FERC. Such costs and expenses shall be
determined by Transmission Owner in accordance with the standard practices and
policies followed by Transmission Provider or Transmission Owner for the
performance of work for others in effect at the time such operation work is
performed. Payment by Consumers shall be made in accordance with the provisions
of Article 12 of this Agreement.
6.6    Coordination


The Parties agree to confer regularly to coordinate the planning and scheduling
of preventative and corrective maintenance. Each Party shall conduct preventive
and corrective maintenance activities as planned and scheduled in accordance
with this Section 6.5 and the Operating Agreement.
6.7    Inspections and Testing


Each Party shall perform routine inspection and testing of its assets in
accordance with Good Utility Practice as may be necessary to ensure the
continued interconnection of each Unit with the Transmission System in a safe
and reliable manner.
6.8    Right to Observe Testing


Each Party shall, at its own expense, have the right to observe the testing of
any of the other Party’s assets whose performance may reasonably be expected to
affect the reliability of the observing Party’s assets. Each Party shall notify
the other Party in advance of its performance of tests of its assets, and the
other Party may have a representative attend and be present during such testing.
6.9    Secondary Systems


Each Party agrees to cooperate with the other in the inspection, maintenance,
and testing of those Secondary Systems directly affecting the operation of a
Party’s assets which may reasonably be expected to impact the other Party. Each
Party will provide advance notice to the other Party before undertaking any work
in these areas, especially in electrical circuits involving circuit breaker trip
and close contacts, current transformers, or potential transformers.
6.10    Observation of Deficiencies


If a Party observes any deficiencies or defects on, or becomes aware of a lack
of scheduled maintenance and testing with respect to, the other Party’s assets
that might reasonably be expected to adversely affect the observing Party’s
assets, the observing Party shall either (a) provide notice to the other Party
that is prompt under the circumstance or (b) deem such observation an Emergency
to life or property and immediately disconnect the Unit pursuant to Subsection
5.12.4.2 of this Agreement, and the other Party shall make any corrections
required in accordance with Good Utility Practice.








--------------------------------------------------------------------------------




ARTICLE 7
EMERGENCIES
7.1    Obligations


Each Party agrees to comply with NERC and ECAR Emergency procedures and
Transmission Provider, Transmission Owner and Consumers Emergency procedures, as
applicable, with respect to Emergencies.
7.2    Notice


Transmission Provider or Transmission Owner shall provide Consumers with oral
notification that is prompt under the circumstances of an Emergency that may
reasonably be expected to affect Consumers’ operation of any or all of its
Generation Resources, to the extent Transmission Provider or Transmission Owner
is aware of the Emergency. Consumers shall provide Transmission Provider and
Transmission Owner with oral notification that is prompt under the circumstances
of an Emergency that may reasonably be expected to affect the Transmission
System, to the extent Consumers is aware of the Emergency. In lieu of oral
notification described in the preceding two sentences, the Parties may agree in
advance to use other electronic notification means. To the extent the Party
becoming aware of an Emergency is aware of the facts of the Emergency, such
notification shall describe the Emergency, the extent of the damage or
deficiency, its anticipated duration, and the corrective action taken and/or to
be taken. Any such notification given pursuant to this Section 7.2 shall be
followed as soon as practicable with written notice.
7.3    Immediate Action


In case of an Emergency, the Party becoming aware of the Emergency may, in
accordance with Good Utility Practice, take such action as is reasonable and
necessary to prevent, avoid, or mitigate injury, danger, and loss, including
disconnection pursuant to Subsection 5.12.4.2 of this Agreement.
7.4    Transmission Provider’s and Transmission Owner’s Authority


Transmission Provider or Transmission Owner may, consistent with Good Utility
Practice, take whatever actions with regard to the Transmission System as it may
deem necessary during an Emergency in order to (a) preserve public health and
safety, (b) preserve the reliability of the Transmission System, (c) limit or
prevent damage and (d) expedite restoration of service. Transmission Provider or
Transmission Owner shall use reasonable efforts to minimize the effect of such
actions on the Unit.
7.5    Consumers’ Authority


Consumers may, consistent with Good Utility Practice, take whatever actions with
regard to the Unit as it may deem necessary during an Emergency in order to (a)
preserve public health and safety, (b) preserve the reliability of the Unit, (c)
limit or prevent damage and (d) expedite restoration of service. Consumers shall
use reasonable efforts to minimize the effect of such actions on the
Transmission System.




--------------------------------------------------------------------------------




7.6    Audit Rights


Each Party shall keep and maintain records of actions taken during an Emergency
that may reasonably be expected to impact the other Party’s assets and make such
records available for third-party independent audit upon the request and expense
of the party affected by such action. Any such request for an audit will be no
later than twelve (12) months following the action taken.




ARTICLE 8
SAFETY
8.1    General


The Parties agree that all work performed by a Party that may reasonably be
expected to affect another Party shall be performed in accordance with Good
Utility Practice and all applicable laws, regulations, and other requirements
pertaining to the safety of persons or property. A Party performing work within
the boundaries of another Party’s assets must abide by the safety rules
applicable to the site.
8.2    Environmental Releases


Each Party shall notify the other Parties, first orally and then in writing, of
the release of any Hazardous Substances or any type of remedial activities, such
as asbestos or lead abatement, which may reasonably be expected to affect
another Party, as soon as possible but not later than twenty-four (24) hours
after the Party becomes aware of the occurrence, and shall promptly furnish to
the other Parties copies of any reports filed with any governmental agencies
addressing such events.




ARTICLE 9
METERING
9.1    General


Transmission Owner shall provide, install, own and maintain Metering Assets
necessary to meet its obligations under this Agreement. Notwithstanding the
foregoing sentence, Consumers, if mutually agreed by the Parties, may provide
and install some, or all, of said Metering Assets, as per Transmission Owner’s
specifications. The Parties agree that, as to all Connection Points in existence
as of the effective date of this Agreement, no new Metering Assets or
arrangements shall be required. If necessary, Metering Assets shall be either
located or adjusted, at Transmission Provider’s or Transmission Owner’s option,
in such manner to account for (a) any transformation or interconnection losses
between the location of the meter and the Point of Receipt and (b) any station
auxiliary power load of the generating unit. Metering quantities, in analog
and/or digital form, shall be provided to Consumers upon request. The Parties
also agree that Consumers shall continue to maintain records of the Megawatthour
and Megavarhour values collected from existing meters on the generating units
and provide the information recorded to Transmission Provider or Transmission
Owner upon request.




--------------------------------------------------------------------------------




9.2    Costs of Administering Metering Assets


All costs associated with the administration of Metering Assets and the
provision of metering data to Consumers shall be born by Consumers. The costs of
administration and of providing metering data shall be separately itemized on
Transmission Owner’s invoices to Consumers pursuant to Article 12 of this
Agreement. All costs associated with changes to Metering Assets requested by
Consumers, shall be borne by Consumers and shall be invoiced pursuant to Article
12 of this Agreement.
9.3    Testing of Metering Assets


Transmission Owner shall, at Consumers’ expense, inspect and test all Metering
Assets not less than once every year, unless an extension of the testing cycle
is agreed upon by the Parties. If requested to do so by Consumers and at
Consumers’ expense, Transmission Owner shall inspect or test Metering Assets
more frequently. Transmission Owner shall give reasonable notice of the time
when any inspection or test shall take place and Consumers may have
representatives present at the test or inspection. If Metering Assets is found
to be inaccurate or defective, it shall be adjusted, repaired or replaced at
Consumers’ expense, in order to provide accurate metering. If Metering Assets
fails to register, or if the measurement made by Metering Assets during a test
varies by more than two percent (2%) from the measurement made by the standard
Metering Assets used in the test, adjustment shall be made correcting all
measurements made by the inaccurate Metering Assets for (a) the actual period
during which inaccurate measurements were made, if the period can be determined,
or (b) a period equal to one-half of the elapsed time since the last test of the
Metering Assets.
9.4    Metering Data


9.4.1    When the Metering Assets location is not at the Point of Receipt,
Metering Assets readings shall be adjusted to account for appropriate
transformer and line losses, and when applicable, the station auxiliary power
load of the Unit.


9.4.2    At Consumers’ expense, all metered data shall be telemetered to one or
more locations designated by Transmission Provider and one or more locations
designated by Consumers.


9.5    Communications


9.5.1    At Consumers’ expense, Consumers shall maintain satisfactory operating
communications with System Operator or representative, as designated by
Transmission Provider or Transmission Owner. Consumers has provided standard
voice and facsimile communications in the control room of each of its Units
through use of the public telephone system. Consumers has also provided a
4-wire, full duplex data circuit (or circuits) operating at a minimum of 9600
baud, or at other baud rates as reasonably specified by Transmission Provider or
Transmission Owner. The data circuit(s) extend from each Consumers’ Unit to a
location, or locations, specified by Transmission Provider or Transmission
Owner. Any required maintenance of such communications assets shall be performed
at Consumers’ expense, and may be performed by Consumers or by Transmission
Owner. Operational communications shall be activated and maintained under, but
not be limited to, the following events: system paralleling or separation,




--------------------------------------------------------------------------------




scheduled and unscheduled shutdowns, equipment clearances, and hourly and daily
load data exchanges. To the extent required by applicable rules and regulations,
Consumers shall (a) request permission from the System Operator prior to opening
or closing circuit breakers that affect the Transmission System, (b) carry out
switching orders from the System Operator in a timely manner and (c) keep the
System Operator advised of the Unit’s operational capabilities as required for
reliable operation of the Transmission System.


9.5.2    For all Units 1 MW or larger, a Remote Terminal Unit (”RTU”), or
equivalent data collection and transfer equipment acceptable to Consumers and
Transmission Owner, has been installed to gather accumulated and instantaneous
data to be telemetered to a location, or locations, designated by Transmission
Owner through use of dedicated point-to-point data circuits as indicated in
Subsection 9.5.1 of this Agreement. Instantaneous bi-directional analog real
power and reactive power flow information, circuit breaker status information,
instantaneous analog voltage information, metering information, and disturbance
monitoring information, as determined by Transmission Provider or Transmission
Owner, must be telemetered directly to the location, or locations, specified by
Transmission Provider or Transmission Owner.




ARTICLE 10
FORCE MAJEURE


10.1    An event of Force Majeure means any act of God, labor disturbance, act
of the public enemy, war, insurrection, riot, fire, storm or flood, explosion,
breakage or accident to machinery or assets, any curtailment, order, regulation
or restriction imposed by governmental military or lawfully established civilian
authorities, or any other cause beyond a Party’s reasonable control. A Force
Majeure event does not include an act of negligence or intentional wrongdoing.


10.2    If either Party is rendered unable, wholly or in part, by Force Majeure,
to carry out its obligations under this Agreement, then, during the continuance
of such inability, the obligation of such Party shall be suspended except that
Consumers’ obligation under Section 5.11 of this Agreement to provide protection
while operating in parallel with the Transmission System shall not be suspended.
The Party relying on Force Majeure shall give written notice of Force Majeure to
the other Party as soon as practicable after such event occurs. Upon the
conclusion of Force Majeure, the Party heretofore relying on Force Majeure
shall, with all reasonable dispatch, take all necessary steps to resume the
obligation previously suspended.


10.3    Any Party’s obligation to make payments already owing shall not be
suspended by Force Majeure.




ARTICLE 11
INFORMATION REPORTING


Each Party shall, in accordance with Good Utility Practice, promptly provide to
the other Parties all relevant information, documents, or data regarding the
Party’s assets which may reasonably be expected to pertain to the reliability of
the other Parties’ assets and/or which has been reasonably requested by the
other Parties.








--------------------------------------------------------------------------------




ARTICLE 12
PAYMENTS AND BILLING PROCEDURES
12.1    Invoices


Any invoices for reimbursable services provided to another Party under this
Agreement during the preceding month shall be prepared within a reasonable time
after the first day of each month. Each invoice shall delineate the month in
which services were provided, shall fully describe the services rendered and
shall be itemized to reflect the services performed or provided. The invoice
shall be paid so that the other Party will receive the funds by the 20th day
following the date of such invoice, or the first business day thereafter if the
payment date falls on other than a business day. All payments shall be made in
immediately available funds payable to another Party, or by wire transfer to a
bank named by the Party being paid, provided that payments expressly required by
this Agreement to be mailed shall be mailed in accordance with Section 12.2.
12.2    Payments


Any payments to be made by Consumers under this Agreement shall be made to
Transmission Owner at the following address:


Michigan Electric Transmission Company, LLC
P.O. Box 673971
Detroit, MI 48267-3971
Attn: Accounting Department


If paying by wire transfer, please see the wiring instructions on the invoice.


Any payments to be made by Transmission Owner under this Agreement shall be made
to Consumers at the following address:


Consumers Energy Company
One Energy Plaza
Jackson, Michigan 49201
Attn: Treasurer


The Parties shall provide the names of appropriate contact personnel, as are set
forth in this Agreement or otherwise, to each other after this Agreement is
executed and shall keep said listing of names and addresses up to date.


12.3    Interest Charges


Interest on any unpaid amounts shall be calculated in accordance with the
methodology specified for interest on refunds in the Commission’s regulations at
18 CFR. §35.19 (a)(2)(iii). Interest on delinquent amounts shall be calculated
from the due date of the invoice to the date of payment. When payments are made
by mail, invoices shall be considered as having been paid on the date of receipt
by Transmission Owner or Consumers, as the case may be.




--------------------------------------------------------------------------------




12.4    Disputes


In the event of a billing dispute between Transmission Owner and Consumers, the
Parties shall continue to provide services and pay all invoiced amounts not in
dispute. While the dispute is being resolved, the Parties shall continue to
provide services and pay all invoiced amounts not in dispute. Following
resolution of the dispute, the prevailing Party shall be entitled to receive the
disputed amount, as finally determined to be payable, along with interest
accrued through the date on which payment is made at the interest rate pursuant
to Section 13.3. Payment shall be due within ten (10) days of resolution.




ARTICLE 13
ASSIGNMENT


13.1    This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the respective parties hereto. This Agreement shall
not be transferred or otherwise alienated by any Party without the other
Parties’ prior written consent, which consent shall not be unreasonably
withheld, provided that any assignee shall expressly assume assignor’s
obligations hereunder and, unless expressly agreed to by the other Parties, no
assignment shall relieve the assignor of its obligations hereunder in the event
its assignee fails to perform. Any attempted assignment, transfer or other
alienation without such consent shall be void and not merely voidable.


13.2    Notwithstanding the above, the Transmission Provider or Transmission
Owner shall be permitted to assign or otherwise transfer this Agreement, or its
rights, duties and obligations hereunder, in whole or in part, by operation of
law or otherwise, without the prior written consent of Consumers, to any
successor to or transferee of the direct or indirect ownership or operation of
all or part of the transmission system to which the Generation Resources are
connected. Upon the assumption by any such permitted assignee of the assigning
Transmission Provider’s or Transmission Owner’s rights, duties and obligations
hereunder, the assigning Transmission Provider or Transmission Owner shall be
released and discharged therefrom to the extent provided in the assignment
agreement.


13.3    Notwithstanding the above, Consumers may assign this Agreement to a bank
pursuant to the terms of an Assignment and Security Agreement without the prior
written consent of Transmission Provider or Transmission Owner provided that
such assignment shall not be effective as to Transmission Provider or
Transmission Owner until it receives a fully executed copy thereof.




ARTICLE 14
INDEMNITY AND INSURANCE


14.1    Indemnity


The Parties shall at all times assume all liability for, and shall indemnify and
save the other Parties harmless from any and all damages, losses, claims,
demands, suits, recoveries, costs, legal fees, expenses for injury to or death
of any person or persons whomsoever, or for any loss, destruction of or damage
to any property of third persons, firms, corporations or other entities that
occurs on its own system and that arises out of or results from, either directly
or indirectly, its own assets or assets controlled by it, unless caused by the
sole negligence, or intentional wrongdoing, of another Party.






--------------------------------------------------------------------------------




14.2    Insurance


14.2.1    The Parties agree to maintain, at their own cost and expense, the
following insurance coverages for the life of this Agreement in the manner and
amounts, at a minimum, as set forth below:


(a)    Workers' Compensation Insurance in accordance with all applicable State,
Federal, and Maritime Law.


(b)    Employer's Liability insurance in the amount of $1,000,000 per accident.


(c)    Commercial General Liability or Excess Liability Insurance in the amount
of $25,000,000 per occurrence.


(d)    Automobile Liability Insurance for all owned, non-owned, and hired
vehicles in the amount of $5,000,000 each accident.


14.2.2    A Party may, at its option, [A] be an approved self-insurer for the
insurances required in 1.(a) and (d); and [B] maintain such deductibles and/or
retentions under the insurance required in 1.(b) and (c) as is maintained by
other similarly situated companies engaged in a similar business. The Parties
agree that all amounts of self-insurance, retentions and/or deductibles are the
responsibility of, and shall be borne by, the Party whom makes such an election.


14.2.3    Within fifteen (15) days of the Effective Date and thereafter when
requested, in writing, but not more than once every 12 months, during the term
of this Agreement (including any extensions) each Party shall provide to the
other Parties properly executed and current certificates of insurance or
evidence of approved self-insurance status with respect to all insurance
required to be maintained by such Party under this Agreement. Certificates of
insurance shall provide the following information:


(a)    Name of insurance company, policy number and expiration date.


(b)    The coverage maintained and the limits on each, including the amount of
deductibles or retentions, which shall be for the account of the Party
maintaining such policy.


(c)    The insurance company shall endeavor to provide thirty (30) days prior
written notice of cancellation to the certificate holder.




ARTICLE 15
LIMITATION ON LIABILITY


NO PARTY SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTIES FOR ANY SPECIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES SUCH AS, BUT NOT
LIMITED TO, LOST PROFITS, REVENUE OR GOOD WILL, INTEREST, LOSS BY REASON OF
SHUTDOWN OR NON-OPERATION OF EQUIPMENT OR MACHINERY, INCREASED EXPENSE OF
OPERATION OF EQUIPMENT OR MACHINERY, COST OF PURCHASED OR REPLACEMENT POWER OR
SERVICES OR CLAIMS BY CUSTOMERS, WHETHER SUCH LOSS IS BASED ON CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.








--------------------------------------------------------------------------------




ARTICLE 16
BREACH, CURE AND DEFAULT
16.1    General


A breach of this Agreement (”Breach”) shall occur upon the failure by a Party to
perform or observe any material term or condition of this Agreement. Default of
this Agreement (”Default”) shall occur upon the failure of a Party in Breach of
this Agreement to cure such Breach in accordance with the provisions of Section
16.4 of this Agreement.
16.2    Events of Breach


A Breach of this Agreement shall include:


16.2.1    The failure to pay any amount when due;


16.2.2    The failure to comply with any material term or condition of this
Agreement, including but not limited to any material Breach of a representation,
warranty or covenant made in this Agreement;


16.2.3    If a Party: (a) becomes insolvent; (b) files a voluntary petition in
bankruptcy under any provision of any federal or state bankruptcy law or shall
consent to the filing of any bankruptcy or reorganization petition against it
under any similar law; (c) makes a general assignment for the benefit of its
creditors or (d) consents to the appointment of a receiver, trustee or
liquidator;


16.2.4    Assignment of this Agreement in a manner inconsistent with the terms
of this Agreement;


16.2.5    Failure of a Party to provide such access rights, or a Party’s attempt
to revoke or terminate such access rights, as provided under this Agreement; or


16.2.6    Failure of a Party to provide information or data to the other Parties
as required under this Agreement, provided the Party entitled to the information
or data under this Agreement requires such information or data to satisfy its
obligations under this Agreement.
16.3    Continued Operation


In the event of a Breach or Default by a Party, the Parties shall continue to
operate and maintain, as applicable, such DC power systems, protection and
Metering Assets, Telemetering Assets, SCADA equipment, transformers, Secondary
Systems, communications assets, building assets, software, documentation,
structural components, and other assets and appurtenances that are reasonably
necessary for Transmission Provider or Transmission Owner to operate and
maintain the Transmission System and for Consumers to operate and maintain the
Unit, in a safe and reliable manner.
16.4    Cure and Default


Upon the occurrence of an event of Breach, the Party or Parties not in Breach
(hereinafter the “Non-Breaching Party”), when it becomes aware of the Breach,
shall give written notice of the Breach to the Breaching Party and to any other
person the Parties to this Agreement identify in




--------------------------------------------------------------------------------




writing to the other Parties in advance. Such notice shall set forth, in
reasonable detail, the nature of the Breach, and where known and applicable, the
steps necessary to cure such Breach. Upon receiving written notice of the Breach
hereunder, the Breaching Party shall have thirty (30) days to cure such Breach.
If the Breach is such that it cannot be cured within thirty (30) days, the
Breaching Party will commence in good faith all steps as are reasonable and
appropriate to cure the Breach within such thirty (30) day time period and
thereafter diligently pursue such action to completion. In the event the
Breaching Party fails to cure the Breach, or to commence reasonable and
appropriate steps to cure the Breach, within thirty (30) days of becoming aware
of the Breach; the Breaching Party will be in Default of the Agreement.


16.5    Right to Compel Performance


Notwithstanding the foregoing, upon the occurrence of an event of Default, the
non-Defaulting Party or Parties shall be entitled to: (a) commence an action to
require the Defaulting Party to remedy such Default and specifically perform its
duties and obligations hereunder in accordance with the terms and conditions
hereof and (b) exercise such other rights and remedies as it may have in equity
or at law.




ARTICLE 17
CONFIDENTIALITY


17.1    All information regarding a Party (the “Disclosing Party”) that is
furnished directly or indirectly to the another Party (the “Recipient”) pursuant
to this Agreement and marked “Confidential” shall be deemed “Confidential
Information”. Notwithstanding the foregoing, Confidential Information does not
include information that (i) is rightfully received by Recipient from a third
party having an obligation of confidence to the Disclosing Party, (ii) is or
becomes in the public domain through no action on Recipient’s part in violation
of this Agreement, (iii) is already known by Recipient as of the date hereof, or
(iv) is developed by Recipient independent of any Confidential Information of
the Disclosing Party. Information that is specific as to certain data shall not
be deemed to be in the public domain merely because such information is embraced
by more general disclosure in the public domain.


17.1.1    Recipient shall keep all Confidential Information strictly
confidential and not disclose any Confidential Information to any third party
for a period of two (2) years from the date the Confidential Information was
received by Recipient, except as otherwise provided herein.


17.1.2    Recipient may disclose the Confidential Information to its affiliates
and its affiliates’ respective directors, officers, employees, consultants,
advisors, and agents who need to know the Confidential Information for the
purpose of assisting Recipient with respect to its obligations under this
Agreement. Recipient shall inform all such parties, in advance, of the
confidential nature of the Confidential Information. Recipient shall cause such
parties to comply with the requirements of this Agreement and shall be
responsible for the actions, uses, and disclosures of all such parties.


17.1.3    If Recipient becomes legally compelled or required to disclose any of
the Confidential Information (including, without limitation, pursuant to the
policies, methods, and procedures of the FERC, including the OASIS Standards of
Conduct, or other Regulatory Authority), Recipient will provide the Disclosing
Party with prompt written notice thereof so that the Disclosing Party may seek a
protective order or other appropriate remedy. Recipient will furnish only that
portion of the Confidential Information which its counsel considers legally
required, and Recipient will cooperate,




--------------------------------------------------------------------------------




at the Disclosing Party’s expense, with the Disclosing Party’s counsel to enable
the Disclosing Party to obtain a protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information. It is
further agreed that, if, in the absence of a protective order, Recipient is
nonetheless required to disclose any Confidential Information, Recipient will
furnish only that portion of the Confidential Information which its counsel
considers legally required.




ARTICLE 18
AUDIT RIGHTS


Subject to the requirements of confidentiality under Article 17 of this
Agreement, each Party shall have the right, during normal business hours, and
upon prior reasonable notice to another Party, to audit one another’s accounts
and records pertaining to the Party’s performance and/or satisfaction of
obligations arising under this Agreement. Said audit shall be performed at the
offices where such accounts and records are maintained and shall be limited to
those portions of such accounts and records that relate to obligations under
this Agreement.




ARTICLE 19
DISPUTES


The Dispute Resolution Procedures set forth in the MISO Tariff shall apply to
all disputes arising under this Agreement.




ARTICLE 20
NOTICES


20.1    Any notice, demand or request required or permitted to be given by a
Party to another and any instrument required or permitted to be tendered or
delivered by a Party to another may be so given, tendered or delivered, as the
case may be, by depositing the same in any United States Post Office with
postage prepaid, for transmission by certified or registered mail, addressed to
the Party, or personally delivered to the Party, at the address set out below:


To Transmission Owner:


Michigan Electric Transmission Company, LLC
27175 Energy Way
Novi, MI 48377
Attn: Legal Department - Contracts


To Consumers:


Consumers Energy Company
1945 W. Parnall Road
Jackson, Michigan 49201
Attn: Director of Staff - Generation






--------------------------------------------------------------------------------




To Transmission Provider:


Midwest Independent Transmission System Operator, Inc.
Attn: Manager, Interconnection Planning
701 City Center Drive
Carmel, IN 46032


20.2    The Parties shall use standard telephone circuits as the primary
communication link for generation dispatch communications, including with
respect to dispatching energy in the event of an Emergency and declaring unit
capability. The Parties shall provide the names and telephone numbers of
appropriate contact personnel, as are set forth in this Agreement or otherwise,
to each other after this Agreement is executed and shall keep said listing of
names and telephone numbers up to date.




ARTICLE 21
MISCELLANEOUS
21.1    Amendments


This Agreement may be amended by and only by a written instrument duly executed
by the Parties hereto. No change or modification as to any of the provisions
hereof shall be binding on any Party unless approved in writing and approved by
the duly authorized officers of the Parties. Notwithstanding the foregoing,
nothing contained herein shall be construed as affecting in any way the right of
Transmission Provider, Transmission Owner or Consumers to unilaterally make
application to the Commission for a change in rates, terms or conditions of
service under Sections 205 and 206 of the Federal Power Act and pursuant to the
Commission’s Rules and Regulations promulgated thereunder. Transmission Provider
reserves the right to file rate schedules with the Commission concerning any
services Transmission Provider deems necessary for reliable and orderly bulk
power system management, including but not limited to any standby or related
services that may arise from a failure by Consumers to meet its schedule of
deliveries across the assets covered by this Agreement.
21.2    Binding Effect


This Agreement and the rights and obligations hereof, shall be binding upon and
shall inure to the benefit of the successors and assigns of the Parties hereto.


21.3    Counterparts


This Agreement may be executed in any number of counterparts, and each executed
counterpart shall have the same force and effect as an original instrument.
21.4    Entire Agreement


This Agreement constitutes the entire agreement among the Parties hereto with
reference to the subject matter hereof and its execution superseded all previous
agreements, discussions, communications and correspondence with respect to said
subject matter. The terms and conditions of this Agreement and every Exhibit
referred to herein shall be amended, as mutually agreed to by the Parties, to
comply with changes or alterations made necessary by a valid applicable order of




--------------------------------------------------------------------------------




any governmental regulatory authority, or any court, having jurisdiction hereof.
21.5    Governing Law


The validity, interpretation and performance of this Agreement and each of its
provisions shall be governed by the applicable laws of the State of Michigan,
exclusive of its conflict of laws principles.
21.6    Headings Not To Affect Meaning


The descriptive headings of the various Articles and Sections of this Agreement
have been inserted for convenience of reference only and shall in no way modify
or restrict any of the terms and provisions hereof.
21.7    Waivers


Any waiver at any time by a Party of its rights with respect to a default under
this Agreement, or with respect to any other matters arising in connection with
this Agreement, shall not be deemed a waiver or continuing waiver with respect
to any subsequent default or other matter.
21.8
Termination of Predecessor Interconnection Agreement



On the Effective Date, the August 1, 2011 Amendment and Restatement of the
Generator Interconnection Agreement between Transmission Provider, Transmission
Owner and Consumers shall terminate and be replaced by this Agreement with
regard to the Units covered by this Agreement, except insofar as necessary to
resolve billing and related matters arising from service rendered and other
events occurring before the Effective Date.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized officers.


MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
By: ITC Holdings Corp., its manager


By _/s/ Gregory Ioanidis_________
    
Title _Vice President____________




CONSUMERS ENERGY COMPANY


By _/s/ David B. Kehoe___________


Title Director of Staff - Electric Generation




MIDWEST INDEPENDENT TRANSMISSION SYSTEM OPERATOR, INC.


By: /s/ William C. Phillips        




--------------------------------------------------------------------------------




Title: Vice President, Standards, Compliance and StrategyCampbell 1
312
260


260


16


3,600


Hydrogen
Yes
3


No
199


 
Campbell 2
492


355


360


20


3,600


Water/Hydrogen
Yes
3


No
299


 
Campbell A
21.9


13


17


13.8


3,600


Air
No
—


No
C16


Mothballed until February 2015.
Cobb 1
81.2


61


61


14.4


3,600


Hydrogen
No
—


No
199


Mothballed until April 2013.
Cobb 2
81.2


61


61


14.4


3,600


Hydrogen
No
—


No
299


Mothballed until April 2013.
Cobb 3
81.2


61


61


14.4


3,600


Hydrogen
No
—


No
399


Mothballed until April 2013.
Cobb 4
184


158


160


18


3,600


Hydrogen
Yes
1


No
499


 
Cobb 5
184


158


160


18


3,600


Hydrogen
Yes
1


No
599


 
Gaylord 1
18.8


14


17


13.8


3,600


Air
No
—


No
116


 
Gaylord 2
18.8


14


17


13.8


3,600


Air
No
—


No
216


 
Gaylord 3
18.8


14


17


13.8


3,600


Air
No
—


No
316


 
Gaylord 4
18.8


14


17


13.8


3,600


Air
No
—


No
416


Extended maintenance outage. Return to service December 2012.
Gaylord 5
21.9


14


17


13.8


3,600


Air
No
—


No
516


 Retired on 10/15/2011
Karn 1
336


255


255


16


3,600


Hydrogen
Yes
3


No
199


 
Karn 2
320


260


260


16


3,600


Hydrogen
Yes
3


No
299


 
Karn 3
814.7


638


638


26


3,600


Water/Hydrogen
Yes
6


No
28R8/28H9


AGC Ramp Rate: 6 is avg. 9 Mw/min 60 thr. 500 Mw, 3 Mw/min 500 thr. 580 Mw
Karn 4
835


638


638


26


3,600


Water/Hydrogen
Yes
6


No
32F7/32H9


AGC Ramp Rate: 6 is avg. 9 Mw/min 70 thr. 500 Mw, 3 Mw/min 500 thr. 580 Mw
Ludington 1 (gen)
388


312


312


20


112.5


Air
Yes
6


No (2)
116


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Ludington 2 (gen)
388


312


312


20


112.5


Air
Yes
6


Yes
216


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Ludington 3 (gen)
388


312


312


20


112.5


Air
Yes
6


Yes
316


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Ludington 4 (gen)
388


312


312


20


112.5


Air
Yes
6


No (2)
416


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Ludington 5 (gen)
388


312


312


20


112.5


Air
Yes
6


Yes
516


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Ludington 6 (gen)
388


312


312


20


112.5


Air
Yes
6


No (2)
616


NDC is 312 MW but can operate at 340 MWg (338 MW net) at full pond.
Morrow A
20.7


14


17


13.8


3,600


Air
No
—


No
A16


Mothballed until February 2015.
Morrow B
20.7


14


17


13.8


3,600


Air
No
—


No
B16


Mothballed until February 2015.
Straits 1
25


16


21


13.8


3,600


Air
No
—


No
S16


 
Thetford 1
39.5


30


37


13.8


3,600


Air
No
—


No
116


Mothballed until October 2013.
Thetford 2
39.5


29


37


13.8


3,600


Air
No
—


No
216


Mothballed until October 2013.
Thetford 3
39.5


30


37


13.8


3,600


Air
No
—


Yes
316


Mothballed until May 2015.
Thetford 4
39.5


30


37


13.8


3,600


Air
No
—


Yes
416


Mothballed until May 2015.
Thetford 5
20.7


15


17


13.8


3,600


Air
No
—


No
516


Mothballed until October 2013.
Thetford 6
20.7


15


17


13.8


3,600


Air
No
—


No
616


Mothballed until October 2013.
Thetford 7
20.7


14


17


13.8


3,600


Air
No
—


No
716


Mothballed until October 2013.
Thetford 8
20.7


15


18


13.8


3,600


Air
No
—


Yes
816


Mothballed until May 2015.
Thetford 9
20.7


14


17


13.8


3,600


Air
No
—


Yes
916


Mothballed until May 2015.
Weadock 7
202


155


155


18


3,600


Hydrogen
Yes
1


No
799


 
Weadock 8
184


155


155


18


3,600


Hydrogen
Yes
1


No
899


 
Weadock A
21.9


13


17


13.8


3,600


Air
No
—


No
A16


Mothballed until October 2013.
Whiting 1
125


102


102


14.4


3,600


Hydrogen
Yes
1


No
199


 





--------------------------------------------------------------------------------




Whiting 2
125


102


102


14.4


3,600


Hydrogen
Yes
1


No
299


 
Whiting 3
156.3


122


124


15.5


3,600


Hydrogen
Yes
1


No
399


 
Whiting A
21.9


13


17


13.8


3,600


Air
No
—


No
46A


Mothballed until October 2013.
Alcona Hydro 1
4.4


4


4


5


90


 Air
 NA
 NA
 No
 116/166


 
Alcona Hydro 2
4.4


4


4


5


90


 Air
 NA
 NA
 No
 216/166


 
Calkins Bridge Hydro 1
0.6


0.4


0.4


4.8


180


 Air
 NA
 NA
 No
 116/166


Also known as Allegan Hydro
Calkins Bridge Hydro 2
1.1


0.9


0.9


4.8


120


 Air
 NA
 NA
 No
 216/166


Also known as Allegan Hydro
Calkins Bridge Hydro 3
1.5


1.2


1.2


4.8


113


 Air
 NA
 NA
 No
 316/166


Also known as Allegan Hydro
Cooke Hydro 1
3.3


1.5


1.5


2.5


180


 Air
 NA
 NA
 No
 116/166


 
Cooke Hydro 2
3.3


3


3


2.5


180


 Air
 NA
 NA
 No
 216/166


 
Cooke Hydro 3
3.3


3


3


2.5


180


 Air
 NA
 NA
 No
 316/166


 
Croton Hydro 1
3.8


2.9


2.9


7.2


225


 Air
 NA
 NA
 No
 116/246


 
Croton Hydro 2
3.8


2.9


2.9


7.2


225


 Air
 NA
 NA
 No
 216/246


 
Croton Hydro 3
1.4


1.3


1.3


7.2


150


 Air
 NA
 NA
No
 316/246


 
Croton Hydro 4
1.6


1.3


1.3


7.2


150


 Air
 NA
 NA
 No
 416/246


 
Five Channels 1
3.3


3.2


3.2


2.5


150


 Air
 NA
 NA
 No
 116/166


 
Five Channels 2
3.3


3.2


3.2


2.5


150


 Air
 NA
 NA
 No
 216/166


 
Foote Hydro 1
3.3


3.3


3.3


5


90


 Air
 NA
 NA
 No
 116/366


 
Foote Hydro 2
3.3


3.3


3.3


5


90


 Air
 NA
 NA
 No
 216/366


 
Foote Hydro 3
3.3


3.3


3.3


5


90


 Air
 NA
 NA
 No
 316/366


 
Hodenpyl Hydro 1
8.9


9.2


9.2


7.5


120


 Air
 NA
 NA
 No
 116/266


 
Hodenpyl Hydro 2
8.9


9.2


9.2


7.5


120


 Air
 NA
 NA
No
 216/266


 
Loud Hydro 1
2.2


2.2


2.2


2.5


120


 Air
 NA
 NA
 No
 116/266


 
Loud Hydro 2
2.2


2.2


2.2


2.5


120


 Air
 NA
 NA
 No
 216/266


 
Mio Hydro 1
2.7


2.2


2.2


2.5


80


 Air
 NA
 NA
 No
 116/166


 
Mio Hydro 2
2.7


2.2


2.2


2.5


80


 Air
 NA
 NA
No
 216/166


 
Rogers Hydro 1
1.9


1.5


1.5


7.5


150


 Air
 NA
 NA
 No
 116/166


 
Rogers Hydro 2
1.9


1.5


1.5


7.5


150


 Air
 NA
 NA
 No
 216/166


 
Rogers Hydro 3
1.9


1.5


1.5


7.5


150


 Air
 NA
 NA
 No
 316/166


 
Rogers Hydro 4
1.9


1.5


1.5


7.5


150


 Air
 NA
 NA
 No
 416/166


 
Tippy Hydro 1
7.1


7


7


7.5


109


 Air
 NA
 NA
 No
 116/266/126


 
Tippy Hydro 2
7.1


7


7


7.5


109


 Air
 NA
 NA
 No
 216/266/126


 
Tippy Hydro 3
7.1


7


7


7.5


109


 Air
 NA
 NA
 No
 316/266/126


 
Webber Hydro 1
3.3


2.3


2.3


7.2


164


 Air
 NA
 NA
 No
 116/166


 
Webber Hydro 2
1.3


1


1


2.5


200


 Air
 NA
 NA
 No
216


 



Notes: (1) Rated MVA represents generator machine capability limits. Turbine or
main transformer limits may be more restrictive. (2) Ludington units 1, 4 and 6
need to have one of the other units on line before they can be started.








--------------------------------------------------------------------------------




EXHIBIT B - INTERCONNECTION ASSETS


General


The Parties agree that certain assets located at each of the electrical
Substations at which Consumers’ Generation Resources are connected to the
Transmission System are an integral part of the assets required by the Parties
to provide services under their respective charters and that the physical
partition would be impossible, impractical and wholly inconsistent with the
purposes for which this Agreement is made. Said assets are deemed to be Jointly
Owned Assets. In general, said assets include, but in some of the electrical
Substations shall not be limited to, the following:


Foundations
All foundations not identified as belonging to a specific piece of assets in the
Plant Accounting Records.

Structures
All steel support structures.

Station wiring
All buswork, control cables, batteries, battery chargers and ground grids.

Fencing
All chain-link fencing surrounding or used within the specific electrical
Substation.

Control house
Any building located within the Substation used to house relaying, controls or
telemetry equipment beneficial to and used by both Parties.

Stone
All stone used in the Substation yards, driveways and drains.



At each of the substations listed in this Exhibit B, an allocated percentage of
the Jointly Owned Assets is determined for each Party hereto, in accordance with
the provisions of this Agreement


For each of the electrical Substations at which Consumers’ Generation Resources
are connected to the Transmission System, the specific assets allocated to and
owned by Consumers are identified below as Consumers’ Interconnection Assets. In
certain 345 kV Substations, specific breakers and associated assets that have
been designated for operation by Consumers are also specifically identified as
Transmission Owner’s Interconnection Assets.


Some of the electrical Substations containing Interconnection Assets also
contain Distribution System assets owned by Consumers. Unless said Distribution
System assets are directly involved in the connection of Consumers’ Generation
Resources to the Transmission System, they are not described in the description
of assets that follow.


The balance of the assets in each electrical Substation are allocated to and
owned by the Transmission Owner and considered a part of the Transmission
System.


Wiring Diagrams (WDs) will be updated continuously in each Party’s Drawing
Management System (DMS) which is shared between the Parties and approved in
writing by the Local Distribution Company to show changes in ownership. For
current ownership (reflecting ownership changes since July 24, 2008), see the
WDs in the DMS.








--------------------------------------------------------------------------------




Exhibit B - Table 1
Jointly Owned Asset Ownership by Percent of Major Equipment
Addendum 3 - Final 008/16/12


Substations
Jointly Owned Assets
Percentage Split by Major Equipment Count
(Substations with 100% ownership by Major Equipment Count Not Included)




Substation Name
Distribution
Transmission
Generation Owned by Local Distribution Company
Third-Party Assets
Last Revision Date
Campbell 138 kV 1
—
64.28
35.24
0.48
8/16/2012
Cobb Plant
47.22
25.00
27.78
 
4/29/2002
Gaylord
44.44
44.44
11.12
 
1/1/2010
Karn Plant
—
63.64
36.36
 
1/1/2010
Morrow 
63.33
30.00
6.67
 
8/16/2012
Thetford
—
92.00
8.00
 
4/29/2002
Weadock
35.14
24.32
40.54
 
1/1/2010
Whiting
28.57
28.57
42.86
 
8/16/2012

________________________
1 At 120 kV and above, third-party related assets will be included as part of
the Transmission assets for purposes of making this calculation. Also, the third
party may share in the financial responsibility associated with O&M activities.


Changes, relative to previous revisions (addendums), are shown in bold type.
Major equipment is defined in Section 5.4 of the GIA.






--------------------------------------------------------------------------------




Generator Connections located at Substations in the Transmission System


Campbell 1&2 Plant




The Campbell 1&2 Plant consists of three generating Units, known as Unit 1
(consisting of generators 1A and 1B), Unit 2 and Unit A. (The Campbell 3 Plant
is located at the same site, but has separate interconnection facilities and is
covered by a separate generator interconnection agreement.)


The Connection Point for Units 1, 2 and A are in the Campbell 138 kV Substation
(see Wiring Diagram #93, Sheet 31 attached).


The Points of Receipt for all the Units in the Campbell 1&2 Plant are deemed to
be the respective Connection Points.


Consumers’ Interconnection Assets


Consumers’ owns the following assets at the Campbell 138 kV Substation (Wiring
Diagram #93, Sheet 31):


Transformer Bank    No. A (located outside of substation; not included in JOA
calc)
Circuit Breakers
Nos. 199, 299, 799, 899*, 999 and 16A (16A is rated < 23kV and not considered
major equipment per GIA definition).

Switches
Nos. 99A, 195, 196, 295, 296, 709, 793, 795, 796, 809*, 893*, 895*, 896*, 909,
993, 995 and 996



Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the main or transfer buswork

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations        All foundations supporting the Circuit Breakers identified
above


* Jointly Owned asset with Michigan Public Power Agency (4.8%) and Wolverine
Power Supply Cooperative (1.8%)




Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the Campbell 138 kV Substation
(Wiring Diagram #93, Sheet 31):


Transformer Bank    No. 5
Circuit Breakers    Nos. 148, 188, 288, 388, 488, 500, 566 and 588
Switches
Nos. 108, 144, 145, 146, 184, 185, 186, 208, 284, 285, 286, 308, 384, 385, 386,
408, 484, 485, 486, 505, 506, 508, 509, 545, 546, 564, 584, 585, 586, 1020 and
1121

Circuit Connections
All wire, cable or bus work electrically connecting the switches identified
above to the Circuit Breakers identified above and to the main or transfer bus
work

Relay and Controls
All relays and controls associated with the Circuit Breakers identified above





--------------------------------------------------------------------------------




Foundations
All foundations supporting the Circuit Breakers identified above





Jointly Owned Assets - Percentage Split by Major Equipment Count


Campbell 138 kV Substation - See Exhibit B - Table 1








CEII MATERIAL


Cobb Generating Plant Complex


The Cobb Generating Plant Complex consists of five generating Units, known as
Units 1 through 5, respectively.


The Connection Points for Units 1 through 5 are in the BC Cobb Plant Substation
(see Wiring Diagram #240, Sheet 31 attached).


The Points of Receipt for all the Units in the Cobb Generating Plant Complex are
deemed to be the respective Connection Points.


Consumers’ Interconnection Assets


Consumers owns the following assets at the BC Cobb Plant Substation (Wiring
Diagram #240, Sheet 31):


Transformer Banks    Nos. 1, 2, 3, 4, 5, 7 and 8
Capacitor Banks     Nos. 1 and 2
Circuit Breakers
Nos. 100, 188, 199, 288, 299, 399, 499, 599, 766, 799, 866, 899, 1177, 1188,
1288, 1388, 1488 and 1688

Switches
Nos. 102, 104, 152, 156, 184, 185, 186, 193, 195, 196, 200, 252, 256, 284, 285,
286, 293, 295, 296, 393, 395, 396, 493, 495, 496, 593, 595, and 596, 709, 762,
764, 765, 793, 795, 796, 809, 862, 864, 865, 893, 895, 896, 1171, 1173, 1175,
1182, 1184, 1185, 1282, 1284, 1285, 1323, 1382, 1384, 1385, 1482, 1484, 1485,
1588, 1682, 1684, 1685, 1788, 1888, 2333, 7732-1, 7736-1, 8826-2, 8832-2 and
8836-2

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the main buswork.

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above

Auxiliary Power
All 2400 Volt station power assets shown in the attached Wiring Diagram #240



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the BC Cobb Plant Substation
(Wiring Diagram #240, Sheet 31):


Circuit Breakers
Nos. 148, 377, 488, 500, 588, 688, 788, 888 and 988





--------------------------------------------------------------------------------




Switches
Nos. 144, 145, 146, 307, 373, 375, 376, 408, 484, 485, 486, 505, 506, 508, 584,
585, 586, 608, 684, 685, 686, 708, 784, 785, 786, 808, 884, 885, 886, 908, 984,
985, 986, 1020, 1121, 2030 and 2131

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the main buswork.

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Circuit Breakers identified above





Jointly Owned Assets - Percentage Split by Major Equipment Count






Cobb Plant Substation -See Exhibit B - Table 1




CEII MATERIAL


Gaylord Generating Plant Complex


The Gaylord Generating Plant Complex consists of five combustion turbine
generating Units, known as Units 1 through 5, respectively.


The Connection Points for Units 1 through 5 are in the Gaylord Generating
Substation (see Wiring Diagram #495, Sheet 31 attached).


The Points of Receipt for all the Units in the Gaylord Generating Plant Complex
are deemed to be the respective Connection Points.


Consumers’ Interconnection Assets


Consumers owns the following assets at the Gaylord Generating Substation (Wiring
Diagram #495, Sheet 31):


Transformer Banks    Nos. 1, 2* and 3* (*located outside of substation; not
included in JOA calc)
Circuit Breakers
Nos. A16*, 116*, 146, 166, 199, 216*, 316*, 416* and 1288 (*located outside of
substation; not included in JOA calc)

Switches
Nos. 3,142, 144, 145, 162, 164, 165, 191, 193, 195, 299, 399, 1282 and 1284

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above

Auxiliary Power
All station power assets shown in the attached Wiring Diagram #495, Sheet 31



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the Gaylord Generating
Substation (Wiring Diagram #495, Sheet 31):


Capacitor Bank
No. 3





--------------------------------------------------------------------------------




Circuit Breakers
Nos. 356, 377 and 477

Switches
Nos. 352, 371, 373, 375. 382, 384, 385, 471, 473, 475, 671, 673 and 675

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Circuit Breakers identified above

Jointly Owned Assets - Percentage Split by Major Equipment Count




Gaylord Generating Substation - See Exhibit B - Table 1




CEII MATERIAL
Karn Generating Plant Complex


The Karn Generating Plant Complex consists of four generating Units, known as
Units 1 (consisting of generators 1A and 1B), Unit 2 (consisting of generators
2A and 2B, Unit 3 and Unit 4.


The Connection Point for Units 1 and 2 are in the DE Karn Plant 138 kV
Substation (see Wiring Diagram #695, Sheet 31 attached). The Connection Point
for Units 3 and 4 are in the Hampton 345 kV Substation (see Wiring Diagram
#1327, Sheet 31 attached).


The Points of Receipt for all the Units in the DE Karn Generating Plant Complex
are deemed to be the respective Connection Points.


Consumers’ Interconnection Assets


Consumers owns the following assets at the DE Karn 138 kV Substation (Wiring
Diagram #695, Sheet 31):


Transformer Banks
Nos. 1 and 2 (located outside the substation; not included in JOA calc)

Circuit Breakers    Nos. 199, 299, 799 and 899
Switches
Nos. 136A, 136B, 195, 196, 236A, 236B, 295, 296, 793, 795, 796, 893, 895, and
896

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the main or transfer buswork

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations        All foundations supporting the Circuit Breakers identified
above
Auxiliary Power
All 480 Volt and 4160 Volt station power assets shown in the attached Wiring
Diagram #695, Sheet 31



Transmission Owner’s Interconnection Assets


Transmission Owner owns the following assets at the DE Karn 138 kV Substation
(Wiring Diagram #695, Sheet 31):


Circuit Breakers    Nos. 148, 188, 388, 488, 500, 588 and 988
Switches
Nos. 108, 144, 145, 146, 184, 185, 186, 308, 384, 385, 386, 408, 484, 485, 486,
505, 506, 508, 584, 585, 586, 709, 809, 908, 984, 985, 986, 2030 and 2131

Circuit Connections
All wire, cable or buswork electrically connecting the switches identified above





--------------------------------------------------------------------------------




to the Circuit Breakers identified above and to adjacent buswork
Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations        All foundations supporting the Circuit Breakers identified
above


Jointly Owned Assets - Percentage Split by Major Equipment Count


Karn Plant Substation - See Exhibit B - Table 1




CEII MATERIAL


Ludington Pumped Storage Generating Plant Complex


Note: The Detroit Edison Company has a overall 49% ownership interest in the
Ludington Generating Plant and certain other related facilities and property.


The Ludington Pumped Storage Generating Plant Complex consists of six
motor-generator Units, known as Units 1 through 6, respectively.


The Connection Points for Units 1 through 6 are in the Ludington Substation (see
Wiring Diagram #1405, Sheet 31 attached).


The Points of Receipt for all the Units in the Ludington Pumped Storage
Generating Plant Complex are deemed to be the respective Connection Points.


Generator Interconnection Assets


Consumers Energy and Detroit Edison, as noted above, share ownership of the
following assets at the Ludington Site (Wiring Diagram #1405, Sheet 31):


Transformer Banks
Nos. 1, 2, and 3 (located outside the substation; not included in JOA calc)

Reactors        Nos. 1 and 2 (located outside the substation; not included in
JOA calc)
Circuit Breakers
Nos. 115, 116, 216, 316, 416 516, 615 and 616 (all phase-reversing 3-pole
breakers associated with the motor-generators) and Nos. 1116 and 6116 (breakers
associated with Pony Motors Nos. 1 and 2) (located outside the substation; not
included in JOA calc)

Switches
Nos. 105, 215, 315, 415, 515, 1099, 1112 and 6112

Removable Links
Nos. 111, 112, 113, 212, 213, 312, 313, 412, 413, 512, 513, 612 and 613

Circuit Connections
All 345 kV conductors connecting the 20/345 kV Transformer Banks to the 345 kV
buswork in the Ludington Substation

All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the 20 kV main and starting
buswork
Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above

Auxiliary Power
All 480 Volt and 4160 Volt station power assets shown in the attached Wiring
Diagram #1405, Sheet 31







--------------------------------------------------------------------------------




Transmission Owner’s Interconnection Assets


Transmission Owner and Third Party share ownership of the following assets at
the Ludington Substation (Wiring Diagram #1405, Sheet 31):


Reactors        Nos. 21 and 23
Circuit Breakers
Nos. 21F7, 21R8, 22F7, 22H9, 22R8, 23F7, 23R8, 24F7, 24H9, 24R8, 25F7, 25H9*,
25R8*, 26F7, 26R8, 2156 and 2356

Switches
Nos. 21F1, 21F3, 21R2, 21R4, 2156, 22F1, 22F3, 22H5, 22H6, 22R2, 22R4, 23F1,
23F3, 23R2, 23R4, 2356, 24F1, 24F3, 24H5, 24H6, 24R2, 24R4, 25F1, 25F3, 25H5*,
25H6*, 25R2*, 25R4*, 26F1, 26H6, 26R2, 26R4, 2152 and 2352

Circuit Connections
All 345 kV conductors connecting the 20/345 kV Transformer Banks to the 345 kV
buswork in the Ludington Substation

All wire, cable or buswork electrically connecting the switches identified above
to the Circuit Breakers identified above and to the 20 kV main and starting
buswork
Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations        All foundations supporting the Circuit Breakers identified
above


*100% owned by Transmission Owner


Jointly Owned Assets - Percentage Split by Major Equipment Count


Ludington Substation - Consumers (generation) = 0.00%; Consumers (distribution)
= 0.00%;
Transmission Owner = 56.16%; Third Parties = 43.84%




CEII MATERIAL
Morrow Generating Plant Complex


The Morrow Generating Plant Complex consists of two combustion turbine
generating Units, known as Units A and B.


The Connection Points for both Units A and B are in the Morrow Substation (see
Wiring Diagram #190, Sheet 31, attached).


The Points of Receipt for the Units in the Morrow Generating Plant Complex are
deemed to be the Connection Points.


Consumers’ Interconnection Assets


Consumers’ owns the following assets at the Morrow Substation (Wiring Diagram
#190, Sheet 31):


Transformer Banks
No. 1, 2, 4 and 5

Circuit Breakers
Nos. 100, 156, 166, 199, 256, 266, 299, 566, 499, 16A,16B, 599, 1077, 1188,
1388, 1488, 1588, 1688 and 1788

Switches
Nos. 102, 104, 109, 162, 164, 165, 191, 193, 195, 196, 209, 252, 262, 264, 265,
291, 293, 295, 296, 300, 495, 496, 509, 562, 564, 565, 591, 593, 595, 596, 1071,
1073, 1075, 1182, 1184, 1185, 1323, 1382, 1384, 1385, 1482, 1484, 1485, 1582,
1584, 1585, 1682, 1684, 1685, 1782, 1784, 1785 and 2333

Capacitors        Nos. 1 and 2




--------------------------------------------------------------------------------




Circuit Connections
All wire, cable or buswork electrically connecting the Transformers, Circuit
Breakers and Switches identified above

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above

Auxiliary Power
All 480 Volt station power assets shown in the attached Wiring Diagram #190,
Sheet 31



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the Morrow Substation (Wiring
Diagram #190, Sheet 31):


Circuit Breakers    Nos. 177, 288, 377, 388, 500, 588, 677, 888 and 988
Switches
Nos. 107, 171, 173, 175, 176, 208, 282, 284, 285, 286, 307, 308, 371, 373, 375,
376, 382, 384, 385, 386, 501, 502, 503, 504, 505, 506, 508, 582, 584, 585, 586,
607, 671, 673, 675, 676, 882, 884, 885, 886, 908, 982, 984, 985 and 986

Circuit Connections
All wire, cable or buswork electrically connecting the Circuit Breakers and
Switches identified above

Relay and Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Circuit Breakers identified above



Third Party Owned Assets


None




Jointly Owned Assets - Percentage Split by Major Equipment Count


Morrow Substation - See Exhibit B - Table 1




CEII MATERIAL


Thetford Generating Plant Complex


The Thetford Generating Plant Complex consists of nine combustion turbine
generating Units, known as Units 1 through 9, respectively.


The Connection Points for Units 1 through 9 are in the Thetford Substation (see
Wiring Diagram #1000, Sheet 31 attached).


The Points of Receipt for all the Thetford Units are deemed to be the respective
Connection Points.


Consumers’ Interconnection Assets


Consumers owns the following assets at the Thetford Substation (Wiring Diagram
#1000, Sheet 31):


Transformer Banks
Nos. 5, 6-1, 6-2 and 7

Circuit Breakers    Nos. 13B7, 13W8, 116, 216, 316, 416, 516, 616, 716, 816 and
916




--------------------------------------------------------------------------------




Switches        Nos. 13B1, 13B3, 13M5, 13W2, 13W4, 591, 691-1, 691-2 and 791
Circuit Connections
All wire, cable or buswork electrically connecting the Transformer Banks,
Circuit Breakers and Switches identified above

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the Thetford Substation (Wiring
Diagram #1000, Sheet #31):


Transformer Banks
Nos. 3 and 4

Circuit Breakers
Nos. 6B7, 6M9, 6W8, 7B7, 7M9, 7W8, 9B7, 9M9, 9W8, 11B7, 11M9, 11W8, 27F7, 27H9,
27R8, 31F7, 31H9, 31R8, 33F7, 33H9 and 33R8

Switches
Nos. 6B1, 6B3, 6M5, 6M6, 6W2, 6W4, 7B1, 7B3, 7M5, 7M6, 7W2, 7W4, 9B1, 9B3, 9M5,
9M6, 9W2, 9W4, 11B1, 11B3, 11M5, 11M6, 11W2, 399, 499, 11W4, 27F1, 27F3, 27H5,
27H6, 27R2, 27R4, 31F1, 31F3, 31H5, 31H6, 31R2, 31R4, 33F1, 33F3, 33H5, 33H6,
33R2, 33R4 and 35R2

Circuit Connections
All wire, cable or buswork electrically connecting the Transformer Banks,
Circuit Breakers and Switches identified above

Relay and Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformers and Circuit Breakers identified
above



Jointly Owned Assets - Percentage Split by Major Equipment Count




Thetford Substation - See Exhibit B - Table 1




CEII MATERIAL


Weadock Generating Plant Complex


The Weadock Generating Plant Complex consists of three generating Units, known
as Units 7, 8 and A.


The Connection Points for Units 7, 8 and A1 are in the John C Weadock Substation
(see Wiring Diagram #195, Sheet 31 attached). These Units are currently in
service. In addition, there are six other units, known as Units 1 through 6,
which have been retired from service, but are still in place. Those assets are
also described below, should the Units be restored to service in the future.


The Points of Receipt for all the Units currently in service at the Weadock
Generating Plant Complex are deemed to be the respective Connection Points.


Consumers’ Interconnection Assets (for Units In Service)


Consumers owns the following assets at the John C Weadock Substation (Wiring
Diagram #195, Sheets 2 and 31):






--------------------------------------------------------------------------------




Transformer Banks
Nos. 1, 2, 7, 8, 9 and 10

Circuit Breakers
Nos. 66A, 100, 136, 166, 199, 236, 266, 299, 300, 736C, 799, 899, 966, 999,
1066, 1088, 1099, 1188, 1288 and 1388

Switches
Nos. 62A, 64A, 102, 104, 105, 106, 132, 134, 135, 152, 156, 162, 164, 165, 195,
196, 200, 232, 234, 235, 252, 256, 262, 264, 265, 295, 296, 302, 304, 306, 400,
732C, 734C, 735C, 736A, 736B, 795, 796, 836A, 836B, 895, 896, 962, 964, 965,
991, 993, 995, 996, 1062, 1064, 1065, 1082, 1084, 1085, 1091, 1093, 1095, 1096,
1182, 1184, 1185, 1282, 1284, 1285, 1382, 1384 and 1385

Capacitors        1 and 2
Circuit Connections
All wire, cable or buswork electrically connecting the Switches identified above
to the Circuit Breakers identified above and to the main buswork.

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformer Banks and Circuit Breakers identified
above

Auxiliary Power
All 480 Volt and 4160 Volt station power assets shown in the attached Wiring
Diagram #195, Sheet 31



Consumers’ Interconnection Assets (for Units Retired in Place)


Consumers owns the following assets at the John C Weadock Substation (Wiring
Diagram #195, Sheet 31):


Transformer Banks    Nos. 5 and 6
Circuit Breakers    Nos. 99A, 116, 216, 316, 336, 416 and 436
Switches
Nos. 93A, 112, 114, 212, 214, 312, 314, 332, 412, 414, 432, 516, 536 and 616

Circuit Connections
All wire, cable or buswork electrically connecting the Switches identified above
to the Circuit Breakers identified above and to the main buswork.

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformer Banks and Circuit Breakers identified
above



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the John C Weadock Substation
(Wiring Diagram #195, Sheet 31):


Circuit Breakers    Nos. 148, 188, 288, 388, 488, 500, 588, 688 and 788
Switches
Nos. 108, 142, 144, 145, 146, 182, 184, 185, 186, 208, 282, 284, 285, 286, 308,
382, 284, 385, 386, 408, 482, 484, 485, 486, 505, 506, 508, 582, 584, 585, 586,
608, 682, 684, 685, 686, 708, 782, 784, 785, 786, 900, 1020,1121, 2030, 2131,
3040, 3141, 4050 and 4151

Circuit Connections
All wire, cable or buswork electrically connecting the Switches identified above
to the Circuit Breakers identified above and to the main buswork

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Circuit Breakers identified above

 
Jointly Owned Assets - Percentage Split by Major Equipment Count


John C Weadock Substation - See Exhibit B - Table 1






--------------------------------------------------------------------------------






CEII MATERIAL


Whiting Generating Plant Complex


The Whiting Generating Plant Complex consists of four generating Units, known as
Units 1, 2, 3 and A.


The Connection Points for Units 1, 2, 3 and A are in the Whiting Substation (see
Wiring Diagram #400, Sheet 31attached). Units 1, 2 and 3 are connected to the
138 kV buswork and Unit A is connected to the 46 kV buswork


The Points of Receipt for all the Units in the Whiting Generating Plant Complex
are deemed to be the respective Connection Points.


Consumers’ Interconnection Assets


Consumers owns the following assets at the Whiting Substation (Wiring Diagram
#400, Sheet 31):


Transformer Banks
Nos. 1, 2, 3, 5, 7 and A (TB # A located outside of substation; not included in
JOA calc)

Circuit Breakers
Nos. 16A (located outside switchyard; not included in JOA calc), 46A, 199, 299,
399, 599, 766, 799, 1188 and 1288

Switches
Nos. 42A, 44A, 45A, 99A, 105, 156, 191, 193, 195, 196, 291, 293, 295, 296, 391,
393, 395, 396, 591, 593, 79T1, 762, 764, 765, 795, 796, 1182, 1184, 1185, 1282,
1284, 1285

Capacitor Bank
No 1

Circuit Connections
All wire, cable or buswork electrically connecting the Transformer Banks,
Circuit Breakers and Switches identified above to each other, as appropriate, to
the main buswork and to the Auxiliary Power assets

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformer Banks and Circuit Breakers identified
above

Auxiliary Power
All 480 Volt and 2400 Volt station power assets shown in the attached Wiring
Diagram #400, Sheet 31



Transmission Owner Interconnection Assets


Transmission Owner owns the following assets at the Whiting Substation (Wiring
Diagram #400, Sheet 31):


Transformer Bank     No. 8
Circuit Breakers    Nos. 500, 688, 788,899 and 988
Switches
Nos. 501, 502, 503, 504, 505, 506, 608, 682, 684, 685, 686, 785, 786, 866, 895,
896, 908, 982, 984, 985 and 986

Circuit Connections
All wire, cable or buswork electrically connecting the Transformer Banks,
Circuit Breakers and Switches identified above to each other, as appropriate, to
the main buswork

Relay & Controls
All relays and controls associated with the Circuit Breakers identified above

Foundations
All foundations supporting the Transformer Bank and Circuit Breakers identified
above





--------------------------------------------------------------------------------






Jointly Owned Assets - Percentage Split by Major Equipment Count






Whiting Substation - See Exhibit B - Table 1




CEII MATERIAL
EXHIBIT C


Generator Connections located in Consumers’ Distribution System


The following Units are connected indirectly to the Transmission System and do
not have specific connection data listed herein.


Alcona Hydro Generating Plant, Units 1 and 2
Calkins Bridge “Allegan” Hydro Generating Plant, Units 1, 2 and 3
Cooke Hydro Generating Plant, Units 1. 2 and 3
Croton Hydro Generating Plant, Units 1, 2, 3 and 4
Five Channels Generating Plant, Units 1 and 2
Foote Hydro Generating Plant, Units 1, 2 and 3
Hodenpyl Hydro Generating Plant, Units 1 and 2
Loud Hydro Generating Plant, Units 1 and 2
Mio Hydro Generating Plant, Units 1 and 2
Rogers Hydro Generating Plant, Units 1, 2, 3 and 4
Straits Combustion Turbine Generating Unit 1
Tippy Hydro Generating Plant, Units 1, 2 and 3
Webber Hydro Generating Plant, Units 1 and 2










Consumers Energy Generator Connections Covered under Other Interconnection
Agreements


The following Units are covered under their own LGIAs and do not have specific
connection data listed herein.


Campbell Generating Plant, Unit 3.


Hardy Hydro Generating Plant, Units 1, 2 and 3.


Zeeland Power Plant








